      1:17-cv-01201-SEM-EIL # 90-1                    Page 1 of 41                                                         E-FILED
LOVELACE V.                                                                             Monday, 08 July, 2019LOVELACE
                                                                                                     CURTIS     02:46:55 PM
DET. ADAM GIBSON                                                                            Clerk, U.S. District Court,
                                                                                                               July     ILCD
                                                                                                                    6,2018
                                                         Page 1                                                            Page 3
 1          XN THB ONITBD STATBS DISTRICT COURT                   1    APPEARANCES CONTINUED:
           FOR THB CENTRAL DISTRICT OF ILLINOIS
 2                     STATE OF ILLINOIS                          2
                                                                                        APPEARING FOR THE CITY OF QUINCY,
 3                                                                3                     ADAM GIBSON, ROBERT COPLEY, JOHN
                                                                                        SUMMERS, DINA DREYER, ANJANETTE
 4   CURTIS LOVBLACB, LOGAN LOVELACE,                             4                     BISWELL:
     LINCOLN LOVELACE, AND CHRISTINE
 5   LOVELACE on behal£ o£ her                                    5                     MR. THOMAS DiCIANNI:
     minor son, LARSON LOVELACE,                                                        ANCBL, GLINK, DIAMOND, BUSH,
 6                                                                6                     DICIANNI & KRAFTHEFBR PC
             Plainti££8,                                                                140 South Dearborn Street
 7                                                                7                     Sixth Floor
          -vs-                         No. 17 CV 01201                                  Chicago, IL     60603
 8                                                                8                     312-782-7606
     DET. ADAM GIBSON, POLICE                                                           tdicianniGancelglink.com
 9   CHIEF ROBERT COPLET, SGT.                                    9
     JOHN SUMMERS, LT. DINA
10   DREYER, DET. ANJANETTE BISWELL,                              10                    *   *   *   *

     UNKNOWN QUINCY POLICE OFFICERS,
11   GARY FARHA, CORONER JAMES                                    11
     KELLER, THE CITY OF QUINCY AND
12   COUNTY OF ADAMS,                                             12   TIMES ON THB RECORD:

13           Defendants.                                          13   9:24-10:59
                                                                       11:14-12:38
14                                                                14   1:08-2:53
                                                                       3:01-4:43
15                                                                15   4:50-5:33
             VIDEO DEPOSITION OF CURTIS LOVELACE
16                        July 6, 2018                            16
                            9:00 AM
17                       301 West White                           17
                         Chas^aign, IL
18                                                                18

19                                                                19
                         Reported By:
20                                                                20

21                                                                21
             Deaiua K. Parkinson:     CSR 84-002089
22        Area Wide Reporting & Video Conferencing                22
                         301 West White
23                  Champaign, Illinois      61820                23
                         (800)747-6789
24                                                                24

25                                                                25



                                                         Page 2                                                            Page 4
 1   APPEARANCES:                                                 1                             INDEX

 2                    FOR THE PLAINTIFFS:                         2    WITNESS:    CURTIS LOVELACE

 3                    MS. TARA THOMPSON                           3    Examination by Mr. DiCianni              page 7
                      LOBVY & LOEVY                                    Examination by Mr. Hansen                     206
 4                   311 North Aberdeen St. 3rd Floor             4
                      Chicago, IL    60607
 5                    312-243-5900                                5
                      taraGloevy.com                                                            EXHIBITS
 g                                                                 g
                                                                       Exhibit No. 1                            page 116
 7                                                                7    (door sign)
                      APPEARING FOR THE CITY OF QUINCY,
 8                    ADAM GIBSON, ROBERT COPLEY, JOHN            8    Exhibit No. 2                            page 134
                      SUMMERS, DINA DREYBR, ANJANETTE                  (photograph)
 9                   BISWELL:                                     9
                                                                       Exhibit No. 3                            page 135
10                    MR. WILLIAM HECKBS                          10   (photograph)
                      SCHOLZ LOOS PALMER SIEBERS &
11                    DUESTERHAUS                                 11   Exhibit No. 4                            page 138
                      625 Vermont Street                               (photograph)
12                    Quincy, IL 62301                            12
                      wmeckeseslpsd.com                                Exhibit No. 5                            page 140
13                                                                13   (photograph)
14                                                                14   Exhibit No. 6                            page 142
                      APPEARING FOR THE COUNTY OF ADAMS,               (photograph)
15                    GARY FARHA and JAMES KELLER:                15
                                                                       Exhibit No. 7                            page 143
16                    MR. JAMBS HANSEN                            16   (photograph)
                      SCBMIEDESKAMP ROBERTSON NEU &
17                    MITCHELL                                    17   Exhibit No. 8                            page 147
                      525 Jersey Street                                (photograph)
18                    Quincy, IL    62301                         18
                      217-223-3030                                     Exhibit No. 9                            page 216
19                    jhanseneSRNH.com                            19   (letter)

20                                                                20   Exhibit No. 10                           page 278
                                                                       (email)
21                                                                21
                                                                       Exhibit No. 11                           page 278
22                                                                22   (email)

23                                                                23   Exhibit No. 12                           page 298
                                                                       (photograph)
24                                                                24

25                                                                25                                        EXHIBIT A



Min-U-Script®                          Area Wide Reporting and Video Conferencing                                   (1)Pages 1-4
                                                      1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-1                   Page 2 of 41
LOVELACE V.                                                                                        CURTIS LOVELACE
DET.ADAM GIBSON                                                                                              July 6,2018
                                                      Page 5                                                        Page 7
 1                   VIDEOTAPE DEPOSITION
                                                                1              CURTIS LOVELACE,
 2
                                                                2 the deponent herein, called as a witness, after
 3               The Videotape Deposition of CURTIS
                                                                3 having been first duly sworn, testified as
 4   LOVELACE, a citizen of the State of Illinois, a
                                                                4 follows:
 5   witness of lawful age; produced, sworn, and
                                                                5              EXAMINATION BY
 6   examined upon his corporeal oath, at 301 West
                                                                6              MR.DiCIANNl:
 7   White, Chas^aign, Illinois, on July 6, 2018,
                                                                7    Q. Sir, would you state your name and spell
 8   before Deann R. Parkinson, CSR, Notary Public in
                                                                8   your name for the court reporter.
 9   and for the County of Champaign emd State of               9    A. My full name is Curtis Tyson Lovelace.
10   Illinois, as a witness in a certain suit and              10   That's C-U-R-T-I-S. Middle name Tyson, T-Y-S-O-N.
11   matter now pending and undetermined in the United         11   Lovelace, L-O-V-E-L-A-C-E. I often go by the name
12   States District Court for the Central District of         12   of Curt.
13   Illinois.                                                 13    Q. And Mr. Lovelace, that's how you
14               CSR License No. 84-002089.                    14   pronounce your last name, as I understand it?
15                                                             15    A. Yes, it is.
16                                                             16    Q. Lovelace?
17                                                             17    A.   Yes.
18                                                             18  Q. At some point in time, or what we've
19                                                             19 seen in some of the media, we've seen your name
20                                                             20 pronounced as Loveless. That's incorrect?
21                                                             21    A.   That's incorrect as far as how I
22                                                             22 pronounce my name. I have heard other people
23                                                             23 pronounce it throughout my life, Loveless. I
24                                                             24 really don't choose to correct them in that
25                                                             25 regard. I'm not sure why the people who

                                                      Pages                                                         Page 8

 1       VIDEO OPERATOR: We're now going on the                 1 prosecuted me thought that the pronunciation was
 2 record. Today is July 6th, 2018. The time is                 2   such an issue. But, it became an issue, I think
 3 approximately 9:24 AM. The location is 301 West              3   at both trials, and then it became an issue in the
 4 \^ite Street, Champaign,Illinois, 61820. My name             4   media. But I pronounce it Lovelace, and so does
 5 is Garrett Sommer, video specialist of Area Wide             5   my wife and my children.
 6 Reporting and Video Conferencing. This is case               6    Q. And you've always pronounced it
 7 number 17 CV 01201, entitled Lovelace versus                 7   Lovelace?
 8   Detective Adam Gibson, et al. The deponent is              8    A. I believe so. I mean,if I say it fast,
 9   Curtis Lovelace. Counselors, will you please               9   it will sometimes come off as Loveless, or
10   identify yourselves for the record.                       10 Lovelace. So,again, it's not something that I
11         MS.THOMPSON:I'm Tara Thompson,                      11 spend a lot of time dwelling on. But,I introduce
12   T-A-R-A, T-H-O-M-P-S-O-N for Curtis Lovelace.             12 myself as Curtis Lovelace.
13        MR.DiCIANNl: Tom DiCianni for the                    13 Q. Did the Loveless pronunciation begin
14 Quincy defendants.                                          14   with the trial?
15        MR.HANSEN: Jim Hansen for the Adams                  15    A. No. As I indicated,I think,I'm not
16   County defendants.                             16 sure if people ever mispronounce your name.
17         MR.MECKES: William Meckes for the City 17    Q. They always do.
18   of Quincy defendants.                          18  A. Okay. And so,it's not,I guess, an
19         VIDEO OPERATOR: The deponent may now be 19 unreasonable pronunciation. And I think others
20   administered the oath by Ann Parkinson of Area 20 may pronounce that spelling that way. I just
21   Wide Reporting and Video Conferencing.         21 don't.
22                                                  22  Q. You're not contending that my clients or
23                                                  23 anybody else affiliated with the prosecution or
24                                                  24 the police investigation purposely mispronounced
25                                                  25 your name in order to attribute anything negative


Min-L'-Script"                       Area Wide Reporting and Video Conferencing                            (2)Pages 5-8
                                                      1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1               Page 3 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                 Page 9                                                        Page 11

 1   to it?                                                1    know this.
 2    A. I'm not sure why they purposely                2              But I'm going to ask you questions, as
 3   mispronounced my name. I know that they did. And 3         you know, that pertain to your lawsuit, correct?
 4   I know on at least one document from the Quincy 4          When you respond to my questions, you have to do
 5   Police Department that it was spelled              5       it verbally because the court reporter is taking
 6   L-O-V-E-L-E-S-S. And I'm not sure why they did 6           down everything we talk about. If you have any
 7   that.                                              7       problem with a question that 1 ask, please let me
 8     Q. Well, to answer my question, though, are      8       know that. And if, at the end of the day, when
 9   you asserting or accusing any of my clients of     9       our court reporter types up the transcript, we're
10   purposely doing so in order to negatively frame   10       going to want to assume that all the answers you
11   your last name, or negatively attribute some      11       gave are the answers you intended to give, okay?
12   negativity to your last name?                     12        A.   I understand.
13    A. They continually mispronounced the name, 13             Q. Is there anything that prohibits you
14   even when we indicated that 1 pronounce it        14       from giving a true, clear, and accurate deposition
15   Lovelace. So,again,1 can't speculate as to why 15          today?
16   they were doing that. I don't know if it was some 16        A.   No.
17   sort of play on words that 1 love less. 1 guess   17        Q. Do you take any medications that might
18   that's a possibility. But,I'm not going to        18       affect your ability to recall or describe things
19   speculate as to their motivations as to why they  19       in detail?
20   did it. I just know they did it.                  20        A.   No.
21     Q. Okay. But, people throughout your            21        Q. Do you take any medication that you
22   lives, even before the prosecution, would         22       attribute is necessary because of any of the
23   sometimes call ~                                      23   incidents involved in this case?
24    A.      Sure.                                        24    A.   No.
25    Q. Pronounce it that way?                            25    Q. Have you done anything to prepare for

                                                 Page 10                                                       Page 12

 1    A.      Yes.                                          1 this deposition?
 2    Q. Have you ever given a deposition before?           2  A. I reviewed several topics that were
 3    A. No. 1 have never been deposed. As an               3 prepared in advance by my attorney. And I set
 4   attorney,I have deposed other people.                  4   down with my attorney yesterday, Tara Thompson,
 5    Q. You have taken depositions?                        5   reviewed those topics, as well as any other
 6    A. I've taken depositions, correct.                   6   material that we had available to us in
 7    Q. And how many depositions in the course             7   preparation for this deposition.
 8   of your career have you taken?                         8    Q. Okay. Without getting into any
 9    A. That was early in my career when I was             9   discussions you had with your attorney, tell me
10   doing civil work. And I can specifically recall       10   what it is that you would have reviewed that was a
11   taking two depositions.                               11   physical material; a document, a photograph, a
12    Q. Okay. Most of your legal career has               12   record, video? Anything?
13   been involved in criminal cases, correct?             13    A. WeU,I mean,the records in this case
14    A. Seven and a half years of my legal                14 are quite voluminous. I did not review all the
15   career was involved with, as a criminal               15 documents. I reviewed,I think,some police
16   prosecutor, as an assistant state's attorney. I       16 reports. I at some point here within the last
17   had spent three and a half years prior to that in     17 couple of weeks have watched a video of my trial
18   a private practice in a law firm that did not         18 testimony at the second trial. And I also
19   handle criminal cases. It was purely civil. And       19   reviewed some of my answers to interrogatories, as
20   then since I've been practicing law again,            20   well as I reviewed some of the documents that I
21   beginning last year,I've devoted my work to           21 produced pursuant to your request for production.
22   criminal cases.                                       22 Q. In going over the, what you call police
23    Q. Let me go through the rules ofthe                 23 reports and other documents, did you review prior
24   deposition, ofthe general reminders that 1 do in      24 statements that you gave?
25   every case, even though in your case you already      25  A. I have reviewed prior statements that I


Mia-U-Script'il                   Area Wide Reporting and Video Conferencing                           (3)Pages 9-12
                                                 1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1             Page 4 of 41
LOVELACE V.                                                                                CURTIS LOVELACE
DET.ADAM GIBSON                                                                                      July 6,2018
                                               Page 13                                                  Page 15

 1   gave. Specifically, my statements to Adam Gibson    1 happen?
 2   the day of my arrest. But,I don't believe I         2     A.   1 believe he contacted me and said he
 3   reviewed — 1 may have reviewed part of that         3 would like to discuss the findings in the autopsy.
 4   statement. I did review part of that statement      4    And I met him then at Marty Didriksen and John
 5   yesterday,just a section. Other than that, I did    5    Didriksen's home. And I believe we met in the
 6   not review the entire statement.                    6    kitchen. She was present and he explained what he
 7    Q. So, you reviewed a part of the statement        7 had been communicated in the autopsy. And I
 8   that Adam Gibson took after your arrest?            8 believe at that point he may have also told us
 9    A. Yes. 1 had a question in my mind as to          9 that the body had been released, or would be
10   what was asked and how 1 answered. And 1 Just 10 released. And that it would be available for the
11   wanted to refresh my recollection as to the        11 funeral.
12   question that was asked.                           12  Q. Okay. Did you ever see any kind of a
13    Q. It's my understanding that after your          13 report of that conversation with Hamilton?
14   wife, Cory Lovelace, was found dead, you gave      14  A.    No, I've never seen a report of the
15   several statements to police officers. Correct?    15 conversation.
16    A. I did.                                         16  Q. And are you able to say when that
17    Q. And you gave a statement, a very short         17 conversation took place? Only it was before the
18   statement, to one of the responding police         18 funeral?
19   officers on the day that she died, correct?        19  A. It was before the funeral.
20    A. Yes.                                           20  Q. And the funeral was when?
21    Q. And you gave another statement to              21  A. The funeral, we had a visitation, 1
22   another Detective Baird a few days after she died, 22 believe, on Friday. And a funeral on Saturday
23   correct?                                           23 morning. I'm pretty certain. I don't think it
24    A. Well, my first statement to Detective          24 was Thursday/Friday. I think it was
25   Baird was the morning of Cory's passing. Later 25 Friday/Saturday. But,it could be either way, but

                                               Page 14                                                  Page 16

 1 that morning. And then I think I had another          1 I think it was Friday/Saturday.
 2 statement, he interviewed me,I believe the next       2  Q. And just to clarify, she was found dead
 3 day, Wednesday. And then there was another            3 on Valentine's Day?
 4   statement,I believe in March, where he              4     A.   Yes.
 5   interviewed me again.                               5     Q. And that was Tuesday?
 6 Q. Okay. You did not review those reports?            6     A.   Correct.
 7  A. I did not specifically review those               7     Q. All right. So, Friday would have been a
 8 reports. But,I have reviewed them.                    8    wake,a visitation?
 9 Q. In the past?                                       9     A.   Correct.
10    A.   Yes.                                          10    Q. And Saturday the actual funeral?
11 Q. Did you give a statement to any ofthe          11  A. Yes. As I recall we had a visitation, a
12 Adams County personnel? The coroner or anybody    12 private visitation with Just family, with an open
13 fi-om the coroner's office at the time of Cory's  13 casket viewing. I think late morning,early
14 death?                                            14 afternoon. And then a Just full visitation
15   A. 1 was not interviewed by anyone from         15 without a casket or anything that evening. And
16 Adams County. I did have a conversation with 16 then funeral the next morning.
17 coroner Hamilton after Cory's death, and after he 17  Q. I see. Where was the — where was the
18 received the autopsy report, and he explained to 18 visitation?
19 me what was contained in the autopsy report. But, 19  A. The visitation was at Hansen-Spear
20 1 was not interviewed by him.                     20 Funeral Home. That's located on State Street, I'm
21 Q. So,that was a conversation you had with        21 not sure of the exact address,in Quincy,
22   Hamilton?                                           22   Illinois.
23    A.   Yes.                                          23    Q. And where was the funeral?
24 Q. Was it for the purpose of talking to               24    A. The funeral service was held at First
25 him,or did you just run into him,or how did that      25 Presbyterian Church. It later became Faith


Min-U-Script^                     Area Wide Reporting and Video Conferencing                    (4)Pages 13 - 16
                                                1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-1              Page 5 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET.ADAM GIBSON                                                                                        July 6,2018
                                                Page 17                                                    Page 19

 1 Presbyterian church. And 1 think it's Faith             1    A.   1 don't —
 2 Presbyterian church now. There was a service            2    Q. Or I should say the pathologist's
 3 there. And then there was a graveside funeral at        3   conclusion?
 4 the cemetery.                                           4    A. Right. And 1 think you're referring to
 5  Q. And she was not ~ she was created                   5   undetermined.
 6 though, correct?                                        6    Q. Yes.
 7    A.     She was cremated.                             7    A. No. 1 do not recall him indicating that
 8 Q. So the graveside service would have been             8   the pathologist had revealed or indicated that it
 9 while she was still in the casket prior to              9   was an undetermined cause of death. He may have
10   cremation?                                           10 said something. At that point that wouldn't have
11    A. No. I believe she had been cremated by           11 really meant anything to me. The first time i
12   then.                                                12   heard that the cause of death was undetermined was
13    Q. Already?                                         13 later that year when, maybe Marty, maybe someone
14    A.     Yes.                                         14 else, I can't recall how it was brought to my
15  Q. So,obviously your conversation with                15 attention, that the inquest results were published
16 Hamilton took place sometime between Tuesday and       16 in the newspaper. And 1 believe at that point it
17 Friday?                                                17   indicated undetermined.
18  A. Yes. It was obviously either Wednesday             18  Q. What was your reaction, or what did you
19 or Thursday, i believe it was Thursday.                19 say to Hamilton, or to anybody in the room,at the
20  Q. And who was present during that                    20 time that he told you about the autopsy results?
21   conversation?                                        21        MS.THOMPSON: Object to form. You can
22    A. Marty Didriksen was present during that          22   answer.

23   conversation.                                        23    A. Again,I remember Marty Didriksen being
24    Q. And Marty was Cory's mother, correct?            24   there. He mentioned the liver and alcoholism. We
25    A.     That is correct.                             25   both acknowledged that Cory drank, maybe even said

                                                Page 18                                                    Page 20

 1    Q. And Cory's father was John?                       1 a heavy drinker, but drank a lot. I think we also
 2    A.     Yes.                                          2   talked about the concerns we had with her bulimia.
 3    Q. And John was not present?                         3   And that was the extent of that conversation.
 4    A. I don't think he was present during the           4    Q. Did he mention bulimia?
 5   conversation. It is possible. I do remember           5    A.   I don't think he mentioned bulimia.
 6   Marty being there. I don't specifically recall        6  Q. Did you have any behef or imderstanding
 7   John being there.                                     7 that you may have been a suspect in her death at
 8    Q. And so how good is your memory of what            8 that point in time?
 9   was said between you and Mr. Hamilton on that day?    9  A. I didn't believe I was a suspect in her
10    A. I remember the basic things about the            10   death. I know that Detective Baird and the other
11   conversation as to what the autopsy revealed to      11 police officer who initially interviewed me had
12   him. And he explained that he did not give us a      12 interviewed me about what happened. But,I never
13   copy of the autopsy. In fact,I never saw a copy      13   personally felt that I was a suspect.
14   of the autopsy until ~ until after my arrest.        14    Q. How long did the conversation with
15    Q. So, tell me what Mr. Hamilton said to            15   Hamilton last?
16   you, and what you may ~ you or Marty may have        16    A.   I believe it was a short conversation.
17   said in response, and anything else you can     17 Again,I recall it being in Marty's kitchen. He
18 remember about the conversation?                  18 stopped by, delivered that information and left.
19  A. Sure. I remember him indicating that          19 I think the — yeah.
20 the autopsy revealed problems with her liver that 20  Q. Did you stay there then with Marty after
21   could have been related to alcoholism. And that      21   he left?
22   could have been the cause of her death. And that     22    A. I'm not sure what I did with Marty after
23 there were no other significant findings.              23   he left. I know Marty and I began the process of
24  Q. Did he tell you what the coroner's                 24   making funeral arrangements,I believe starting
25   conclusion was as to cause of death?                 25   Wednesday afternoon. And we were engaged in doing


Min-lJ-ScriplS                     Area Wide Reporting and Video Conferencing                     (5)Pages 17-20
                                                 1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-1               Page 6 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                 Page 21                                                       Page 23

 1 that 1 think probably about that same time frame         1   there.
 2 she and I were working together on the obituary,         2  Q. What is the ~ that's a Christian church
 3 as well as the service, and meeting with the             3 obviously, the Congregational church?
 4   pastor.                                                4  A. Congregational, yes.
 5        So,there was a lot of activity with               5  Q. And what is the denomination affiliated
 6 Marty and John. But, mostly Marty during that            6 with that church? Is it called the Congregation?
 7 time period and Marty's family.                          7  A. Yeah,it's the Congregational church.
 8 Q. Did you ever express to Marty some                    8   I'm not sure,1 think that is an affiliation.
 9 relief that the ~ that the coroner's autopsy             9  Q. And that's not a Presbyterian sect?
10   found some natural causes that could have resulted    10  A. It's not a Presbyterian church,correct.
11   in her death?                                         11  Q. Does the Congregational church have any
12  A. No. 1 didn't express any relief.                    12 dogma or teachings or positions on cremation?
13  Q, Are you aware of Marty having said at          13         A.   1 don't know.
14 some point in time that you expressed some form of 14         Q. Whose decision was it to cremate Cory?
15 relief that the autopsy identified some natural    15         A. It was our decision. And by our
16 cause that could have been the cause of death?     16        decision, it was Marty and I came to that
17  A. I know that she made statements to the         17        decision. It was not something that Cory and 1
18 police, and as well as she testified. 1 don't      18        had discussed in advance,either how to dispose of
19 remember her stating that 1 expressed any form of 19         my remains or how she wished to depose of her
20 relief in those findings.                          20        remains. However,1 was aware that other members
21  Q. In any event, you deny expressing any          21        of Cory's family had passed away. Her grandfather
22 form ofrelief at that point?                       22        had somewhat recently passed away,I think that
23 A. No,I didn't express any form of relief.         23        was the last closest family member who passed
24  Q. Were you or your family a member ofthe         24        away. And he was cremated.
25 First Presbyterian church, which I think you say   25         Q. Was that a tradition in Cory's family.

                                                 Page 22                                                       Page 24

 1 has become the Faith Presbyterian church?                1   to cremate deceased?
 2     A.   No. We were not. We were members of             2  A. That was my understanding. My personal
 3 the Congregational Church in Quincy. And Marty           3 experience with family was that, you know,I
 4   and John were also as well as other members of         4 was — attended her grandfather's funeral. And he
 5   Cory's family. However,we didn't attend                5 was cremated. But, yes,that was my
 6   regularly. We would attend basically on Easter.        6 understanding,that that was the tradition in that
 7   And — but we made the funeral arrangements at          7 family.
 8   First Presbyterian church.                             8  Q. Did — John died not long after Cory,
 9    Q. And why was that?                              9       correct?
10    A. I think one, Marty had attended,I think       10        A.     Correct.
11   some services there with personal friends of hers 11        Q. And John was not cremated, was he?
12 that were members of the church; Barb and Dennis 12           A. No,I believe John was cremated.
13 Gorman. But,the primary reason is that a high           13    Q. He was cremated? Did you attend that
14 school classmate of mine,of ours, Cory and I went 14         funeral?
15 to high school with a gentleman by the name of          15    A.     Yes.
16   Kevin McGinnis. And Kevin was the associate       16  Q, So, you would say it was a joint
17   pastor at that church. I think Marty had          17 decision between yourself and Marty, or Marty and
18   mentioned that to me. And we talked about if it 18 John, to cremate Cory?
19   would be more appropriate to have him conduct the 19  A. Yeah. Yes. 1 do. Again,John did not
20   service, given the fact that he knew both of us.  20 come with us to the funeral home. Marty and I —
21   We really didn't know the pastor that well at     21 Q. John was very sick at the time?
22 Congregational church. The Congregational church 22           A.     John was sick at the time. And so —
23 was where Cory and 1 got married. And again, we 23           yeah.
24 were members. But, we didn't attend regularly. 24             Q. And you felt that given what Coroner
25 So the decision was made to hold the service    25           Hamilton had said to you,that there wouldn't have


Min-l)-Scripti^«;                  Area Wide Reporting and Video Conferencing                       (6)Pages 21-24
                                                  1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                 Page 7 of 41
LOVELACE V.                                                                                         CURTIS LOVELACE
DET. ADAM GIBSON                                                                                              July 6,2018
                                                    Page 25                                                        Page 27

 1 been any prohibition by either the police                   1    interrogatories that while you mentioned it
 2 department or any other law enforcement agency to           2    yourself, that you and Cory went to high school
 3   cremation, correct?                                       3    together?
 4    A. 1 really didn*t think about it, on                    4     A.     That is correct.
 5   whether ornot there would be any prohibition. It          5     Q, And where did you go to high school?
 6   was my understanding based upon the conversation          6     A. Quincy High School.
 7   with Gary Hamilton that the body had been released        7     Q. And you were bom and raised in Quincy?
 8   to the funeral home,and that we were free to move         8     A.     1 was.
 9   forward with the funeral.                                 9     Q. Your parents lived in Quincy their whole
10    Q. And you had no imderstanding at all that              10   life?
11   you were suspect at all in her death at that point        11     A. Yes. My father was in the Marines for a
12   in time, correct?                                         12   stint. An enlistment. So he wasn't in Quincy
13    A.     That's correct.                                   13   during that time. 1 believe the rest of their
14    Q. And did Cory have a will?                             14   lives were in Quincy, and all of my upbringing was
15    A.     Yes. I believe both of us had wills               15   in Quincy,Illinois.
16 that we put together. I believe Dennis Gorman               16    Q. And what is your father's name?
17 wrote those wills. They were simple wills,                  17     A. Terry Monroe Lovelace.
18 reciprocal wills. And 1 believe Dennis Gorman               18     Q. And is Terry still alive?
19   also, 1 know Dennis Gorman,also handled that              19     A. Terry is still alive.
20   estate. It was a small estate. I don't recall             20     Q. Where does Terry live right now?
21 doing much,if anything, regarding probating the             21     A. I recall the address as being Deer Ridge
22 will or anything. He handled all that.                      22   address. 1 think it's since changed to some sort
23  Q. The will was filed with the court?                      23   of street designation.
24  A. 1 assume so. I think so. But,1 don't                    24    Q. When is the last time - your mother
25   know. He handled all of that.                             25   still alive?


                                                     Page 26                                                       Page 28

 1 Q. But your understanding was,it was                        1            She is.
 2 handled by ~ you're an attorney, you understand              2           And what is her name?
 3 small estates affidavit, that kind of thing?                3            Janice Lovelace.
 4    A.     Yeah. I've handled one small estate.              4            And your parents are together?
 5 So,I'm not going to pretend to understand the               5            Yes.
 6   details of that. And 1 believe I handled that for         6            When is the last time you've had any
 7 Dennis Gorman when 1 was working with him. And 1            7    communication with them?
 8   used all of his forms and followed his lead. So            8     A. 1 haven't had any communication with
 9 that is my understanding. But,I don't have an                9   them in quite sometime. The last time that I saw
10 extensive understanding of that process.                    10   them would have been during the course of the
11 Q. Would you have a copy of Cory's will?                    11   first trial. I believe I did not speak to them.
12  A. I don't believe I have a copy of Cory's                 12   Ofcourse 1 wasn't permitted to really speak to
13   will.                                                     13   anyone because I was still in custody. There was
14  Q. And if there was any probate proceeding                 14   communication passed in the form of a note during
15 or even a filing of the will, it would have taken           15   the first trial that my aunt, my mom's sister, had
16 place in Adams County?                                      16   passed away. And 1 believe that may be the last
17  A. Yeah,anything that would have been in                   17   communication that 1 received from them.
18 Adams County,correct.                                       18    Q. Are you estranged from them at this
19  Q. Were you represented by any attorneys                   19   point?
20 while ~ during the immediate post-death period?             20    A.     I don't communicate with them.
21    A.     No.                                               21    Q. Purposely or —
22    Q. Did you consult with any attomeys at                  22    A.     The circumstances of the arrest and
23   that time?                                                23   prosecution and the toll that it took on my
24    A.     No.                                               24   family, and 1 believe that the toll that it took
25    Q. We saw from your answers to                           25   on them strained those ~ that relationship while


Min-U-ScripC"                       Area Wide Reporting and Video Conferencing                           (7)Pages 25 - 28
                                                     1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                Page 8 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                             July 6,2018
                                                  Page 29                                                        Page 31

 1   1 was in jail. And we've never — we've not          1        visiting and then they even blocked your calls?
 2   repaired those relationships.                       2          A. Yes. They stopped visiting. And in
 3     Q. In what way did it strain it such that         3        fairness to them,after I think in January they
 4   it caused a break in the relationship?              4        left for Florida. And so they were geographically
 5     A. My relationship with my parents was good 5              not able to visit And then at one point then in
 6   just prior to my arrest, as well as the             6        the spring I attempted to call them,and 1 can't
 7   relationship with my wife, Christene. We            7        recall if 1 got through and it was — they hung
 8   interacted with them on a regular basis, and would 8         up. I can't remember exactly the circumstances.
 9   speak to them on a regular basis.                   9        But,there was a point then where 1 called them
10          At the time of my arrest, my parents        10        and the system said that 1 was blocked.
11   spent time with Christene, and they were part of 11           Q. Was there some event or incident that
12   the process of hiring my first attorneys. And at 12          precipitated this break in the relationship?
13   that time they were the ones who put up the one 13            A.     I think that was about the same time
14 hundred thousand dollar fee that those attorneys 14            when the money became an issue. 1 didn't — 1 was
15 required.                                         15           very limited in my communication with them. So,
16       After that, those, that relationship,       16           we didn't have an opportunity to have a discussion
17 slowly started to break down. They began visiting 17           regarding the breakdown. I just know the
18   less. And I don't think visited after November or       18   breakdown did occur.
19   December of 2014.                               19  Q. So, who were they communicating with ~
20       1 was making phone calls to them,and at     20 you seem to be suggesting that the money was
21 one point they blocked me so that I was unable to 21 some"had played some part in this breakdown?
22 make a phone call to them. They — I also          22  A. That's the only reason 1 am aware of
23   received a letter to them while 1 was still in          23   that played a part.
24 jail, and 1 think probably the spring of 2015,            24  Q. Were they talking to Christine about the
25 indicating that they not only expected to be              25 repayment?

                                                  Page 30                                                        Page 32

 1 repaid, but they demanded immediate repayment.             1    A. They and — Christine and my parents had
 2  Q. You were incarcerated immediately after                2 talked about the money.
 3 your arrest?                                               3    Q. And is that where the conflict occurred?
 4    A.   I was.                                             4    A. 1 know that they had discussions
 5  Q, And that would have been in August, at                 5   regarding, you know,they were going to put up the
 6 the end of August, 2014?                                   6   $100,000. And then there was going to be some
 7  A. It was August 27th of 2014. Yes.                       7   fund raising attempt, and that they would be
 8  Q. So, did they visit you between August                  8   repaid that amount That was part of their
 9 2014 and December when you lost touch with them? 9 retirement They had cashed out whatever they had
10  A. Yes. Yes. They — initially they              10 in investments in order to pay that.
11 visited. They would visit when Christene would 11         And it's my understanding that they were
12   visit. Those initial visits, I think it was — my        12   frustrated that that had not occurred. That more
13 first visit was maybe a week and a half after my          13 money wasn't coming in to reimburse them. And
14 arrest that I was eligible for a visit. And those         14 during that same time period the attorneys were
15 visits included my parents and the three — my             15 wanting more money. That was just their fee.
16   three sons and Christene.                               16   There were costs and expenses associated with that
17         And then at one point we agreed that              17   also.
18   there were just too many people to visit in a 30        18    Q. So,it would seem,just logically, it
19   minute period. And it was taking its toll on me         19   would seem not realistic to expect such an
20   just having to just handle everyone at once. And        20   immediate repayment; but you're saying that they
21   so we decided that Christene and the boys would         21   thought there would be more efforts on your part,
22   visit one week,and that my parents would visit          22   your being your family, to raise some money to pay
23   one week. That would give me time with my               23   them back, am I understanding that correctly?
24   immediate family,as well as my parents.                 24    A. That was my understanding based upon my
25    Q. But, then in December they stopped                  25   very, again,I was limited in the amount of


Min-lJ-Script                       Area Wide Reporting and Video Conferencing                          (8)Pages 29-32
                                                      1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                 Page 9 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                   Page 33                                                    Page 35

 1   communication I could have with them.                    1 after you both went off to separate colleges?
 2    Q. Would you expect Christine to have more              2  A. We didn't date in high school.
 3   information about that breakdown?                        3  Q. Oh, you didn't date in high school?
 4    A. Yes. I believe she was communicating                 4  A. No. We did go to high school together,
 5   with them during that time period. And would have        5 but we did not date in high school.
 6   had direct communication with them.                      6  Q. I'm sorry. Misunderstood that. So,
 7 Q. So, were you and Cory in the same class                 7 when did you start dating Cory?
 8 in high school?                                            8  A. My first interaction with Cory,as far
 9  A. Cory and 1, yes. We were —                             9 as any sort of dating or interests,1 believe
10  Q. Same age?                                             10   would have been during Thanksgiving break of that
11  A. Yes. We both graduated in 1986.                       11 first year, 1986. As 1 recall that was my first
12  Q. And you went off to college together?                 12 trip home that semester. And I recall going to a
13    A. No, we did not.                                     13   house party somewhere,and she was there and we
14    Q. You,1 understand, went to the                       14 began talking. And I can't remember if we went
15   University ofIllinois where you played football?        15 then on a date during that break or not. But,1
16    A.    That is correct.                                 16   know that we went on dates then and started dating
17 Q. And you played football in high school                 17   during the Christmas holiday when 1 was home and
18 obviously?                                                18 she was home from college.
19  A. 1 did, yes.                                           19  Q. And you continually dated until you got
20  Q. Were you--did you receive awards as a                 20   married?
21 high school football player?                              21    A.   Yes.
22  A. Yes. 1 believe, 1 think I received some               22    Q. Did you graduate fi-om the University of
23 individual team awards. And 1 was,I think all             23   Illinois?
24   conference.                                             24    A.   1 did.
25    Q. All conference? What position did you               25    Q. And what year did you graduate?

                                                   Page 34                                                    Page 36

 1 play?                                                      1    A. I graduated in December of 1990. Iwent
 2  A. In high school 1 played center. And                    2   four and a half years. 1 red shirted my freshman
 3   defensive line or defensive tackle.                      3   year. And so in order to play out my eligibility,
 4  Q. And did you receive a scholarship to go                4   but 1 had enough credits to finish and not have to
 5 to Illinois to play football?                              5   return in the spring of'91.
 6     A. I did.                                              6    Q. And so you played football all four
 7     Q. Full scholarship?                                   7   years at U ofI?
 8     A.   I did.                                            8    A. Yeah. 1 played football five. I
 9  Q. So, it's fair to say that you were quite               9   actually participated in football for five years.
10 a good football player?                                   10   But, played four.
11     A. I was good enough to get a scholarship             11    Q. 'Cuz you were red shirted one year?
12   to attend the University of Illinois, and 1 guess       12    A. Correct. My freshman year.
13   they don't just hand those out,if you will.             13    Q. Okay. Were you a starter?
14    Q. Okay. Understood. So, would you have                14    A.   1 first started in 1988 as we'd refer to
15   started immediately after graduation in 1986 at         15 as a red shirt sophomore. So it was my third year
16   the University ofIllinois?                              16 academically. Second year athletically. And 1
17    A. Yes. My first semester would have                   17   started then in '88,'89 and 1990.
18   started in the fall of 1986. I would have arrived       18  Q. And were you — any awards in football,
19 at campus earlier to begin football practice.             19 in college?
20 Q. And did Cory go to college right after                 20    A.   Yes.
21 high school?                                              21    Q. What would that be?
22     A.   She did.                                         22    A. My junior and senior years I was all Big
23     Q. She went to University ofIowa?                     23   Ten first team as a center. 1 had been academic
24     A.   That is correct.                                 24 all Big Ten,1 think I was academic all Big Ten my
25     Q. So, did you continue to date through —             25 sophomore year. 1 received several academic,just


Min-lj-Script'!i                   Area Wide Reporting and Video Conferencing                         (9)Pages 33 - 36
                                                   1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-1              Page 10 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                                Page 37                                                    Page 39

 1 internal awards. I think it was called the George       1   believe it was in the summer of 1990.
 2 Huff award for athletic and academic achievement,       2    Q. Okay. You were admitted to the
 3 I think for four years. And my junior and senior        3   University ofIllinois law school?
 4 years 1 received academic achievement. I think          4    A.   Correct.
 5 Toyota Leadership Award. Honda Academic                 5    Q. And did you graduate from the University
 6   Achievement award. Those were awards that were        6   ofIllinois law school?
 7 sponsored by those car companies that were              7    A.   1 did.
 8 announced during television broadcasts. And 1           8    Q. When did you take the bar exam?
 9 think a scholarship then was donated to the         9        A. 1 took the bar exam the summer,I
10   general scholarship fund in my name,I think. And 10     believe it was in August of 1994.
11 1 got plaques associated with that.                    11  Q. And in law school, what were your
12 Q. Did you take any action to get into or              12 grades? What was your class rank or however you
13   be considered for an NFL draft?                      13   measured that at the U ofI?
14  A. My senior year, about three-quarters of            14    A. I don't remember what my class rank was.
15 the way through the season,1 suffered a knee           15   1 was not on Law Review. A's, B's,1 recall a
16   injury that tore my meniscus and my ACL; anterior 16      couple of C's while 1 was in law school.
17   cruciate ligament. I had the meniscus cleaned out 17       Q. Did you graduate with an intention to
18   or the cartilage cleaned out and rehabbed. And       18   practice law?
19   then played in my final game,1 believe it was        19    A.   1 did.
20   January 2nd in a bowl game that our team got         20  Q. So, what would have been ~ you passed
21   invited to. Played a half, and the knee went back    21 the bar exam on the first try?
22   out because there was no ligament in it. And then    22    A.   1 did.
23   had surgery thereafter. Actually, after Cory and     23    Q. What would have been your firstjob
24   I got married,1 think in February.                   24   after law school?
25         So,during that time period I was               25    A. After graduating from law school I had

                                                Page 38                                                    Page 40

 1 contemplating an NFL career. And 1 did hire or          1 already been hired by a firm in Quincy. 1 spent
 2 retain an agent. But,1 wasn't in the draft. And         2 the summer doing some work for them,research,
 3 I didn't try out for anything. 1 was rehabbing in       3 from Champaign whenever they needed it. Just like
 4   1991. And then 1 started law school in the fall       4   a law clerk would. I had clerked for them the
 5   of 1991. And I never went back to football.           5   summer prior. And at that point,1 think it was
 6  Q. So you didn't get invited to any                    6   the end ofsummer,they had asked me to join their
 7 tryouts or combine or anything like that?               7   firm as an associate and I agreed to do that.
 8    A.    No.                                            8         So, after the bar exam Cory and I moved
 9 Q. All right. And you and Cory got married              9   to Quincy and I began working for them,still
10 in February of'91?                                     10   clerking, because I still had not received the
11  A. We got married in January of 1991.           11 results or been sworn in until November of 1994.
12  Q. And what was your major?                     12  Q. Yeah. Well, what did Cory do while you
13  A. My major was business administration,        13 were in law school?
14 with a concentration in organizational behavior. 14  A. Cory began working, when I was in law
15  Q. So, you got a BA in that, I think it's       15 school, I believe it was for a temp agency. And
16   ~ or a BS?                                           16   ~

17    A. It's a BS. It's bachelor of science,             17  Q. In Champaign?
18   yes.                                                 18   A. Yes. And 1 believe that temp agency
19    Q. Okay. And then you took, you went to             19 placed her at a company that still exists in
20 law school, in the fall of 1991?                       20 Champaign called Wolfram Research.
21    A.    Correct.                                      21       At some point, and I can't remember if
22  Q. So, when did you take the LSAT? That               22 it was in that first year or second year, or when
23 spring?                                                23 it was,she then worked for a company that did
24    A.    No. 1 think I took the LSAT either in         24 mobile telephone billing. That was back in the
25   thesummerof 1990or inthefallof 1990. I               25   days when you had roaming charges and things were


Min-L-Script w;                   Area Wide Reporting and Video Conferencing                    (10)Pages 37-40
                                                1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                Page 11 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6, 2018
                                                 Page 41                                                      Page 43

 1 extremely complicated and costly when it came to          1  Q. Did you develop a specialty, or not
 2   mobile phones.                                          2 supposed to say specialty, but a concentration or
 3        And so there was a company that operated           3 an expertise in collection work?
 4   out of, at that time was the Bank of Illinois           4  A. I'd say if you stacked up all of the
 5 building. 1 think the company was owned by the            5 cases I was handling,the majority of those would
 6 Bank of Illinois, that providers contracted those         6   have been collection-related.
 7   services. And so she was a customer service             7    Q. So, you became proficient in collection
 8 person. And she worked there for them until we 8              matters?
 9 moved back to Quincy.                              9           A.     Yes.
10  Q. So, when you were offered the position        10           Q. And did you develop any expertise or
11 with the firm,that's what prompted your move back 11          special knowledge in bankruptcy matters?
12 to Quincy?                                        12           A. I developed some knowledge. Most of
13  A. Correct.                                      13          those were simple Chapter 7, no asset type
14  Q. And what was the firm?                        14          bankruptcy. So,they weren't overly complicated.
15  A. Schmiedeskamp,Robertson, Neu and              15          And they typicaUy weren't Chapter 13 and they
16 Mitchell.                                         16          typically weren't Chapter 11.
17  Q. And is that the same firm representing        17           Q. You were just putting the claim in for
18 Adams County in this case?                        18          the bank or creditor?
19  A. It is.                                        19           A. Attended I guess it was called 314
20  Q. Now,Mr. Hansen is probably too young to       20          hearings and things of that nature. Just making
21 have been there at that time?                     21          sure,oftentimes it was a reaffirmation agreement.
22  A. Jim and I did,I don't believe cross           22           Q. Right. So, you left there in 1998,
23 paths. Jim joined the firm after I left.          23          correct?
24 Q. How long did you stay with that firm?          24           A. I believe it was 1998, yes.
25  A. Started with them in 1994,1 was there         25           Q. And at this time you and Coiy were

                                                 Page 42                                                      Page 44

 1   for ~                                                   1   married, living in Quincy, correct?
 2 Q. (Phone ringing). I'm sorry. Let me                     2    A.     That's correct.
 3 shut this off. I'm sorry. Go ahead.                       3 Q. And had any of your four children ~
 4    A. I started with them in 1994. I think I              4 four children you had, correct?
 5 was there three-and-a-half years. The time frame          5    A.     Yes.
 6 when I left, I think was the spring of 1998.              6    Q. Any of your four children bom by this
 7    Q. And what type of work did you do there?             7   time?
 8    A. I was one oftwo associates in the firm.             8    A.     Yes.
 9   There were several partners. So,1 did associate         9    Q. Who was bom by this time?
10   type work. It was a civil practice. They did     10  A. Lyndsay was born on December 23rd of
11   insurance defense. Although,I didn't do a lot of 11 1993, in Champaign,Illinois, while I was in my
12   that. They had a primary bank client that I      12 third year oflaw school. Logan was born May 7th
13   handled a lot of their coUections issues when          13   of 1997 while I was still an associate at
14 that bank was a creditor in bankruptcies. They 14 Schmiedeskamp. And then Lincoln was born on
15 also had a large company,very large company,that 15 November 11th of 1998 after I had left
16   had different offices across the United States.        16 Schmiedeskamp. And then Larson was born August
17   And if there were issues, a lot ofthem were            17   31st of 2001.
18   collection-related, I was also the contact person      18  Q. Okay. So, you were a full-time employee
19   and handled those cases.                               19 obviously at Schmiedeskamp,correct?
20       Beyond that,I was an associate so           20  A. Correct.
21 wherever they needed me, whatever research needed 21  Q. And where did you go from there?
22 to be done.                                       22  A. While I was at Schmiedeskamp I had
23  Q. What was the bank?                            23 interviewed, and was hired in a nonlegal or pseudo
24  A. That was Mercantile Trust and Savings         24 legal position with a company in Mt. Sterling,
25 Bank.                                             25 Illinois, called Dot Foods. At that point in my


Min-L-Script U                     Area Wide Reporting and Video Conferencing                          (11)Pages 41-44
                                                     1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                Page 12 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET.ADAM GIBSON                                                                                         July 6,2018
                                                  Page 45                                                    Page 47

 1   career 1 had decided 1 wanted to pursue something      1     A.   It is.
 2   in the business management realm. Something more       2     Q. We've seen in documents that you have ~
 3   associated with my undergraduate degree. And so I      3    you are an admitted alcoholic?
 4   interviewed there, and was hired into a management     4     A.   Correct.
 5 training program. And then 1 worked there for            5     Q. And when would you say that your —
 6 several years.                                           6    well, let me back up a second. Have you ever been
 7  Q. And you were not doing legal work there?             7    diagnosed by any professionals as an alcoholic?
 8  A. 1 did some legal work initially because              8     A.   No.
 9 1 was a lawyer. And so I was worldng directly            9     Q. So,this is your own self diagnosis?
10   with the chief financial officer who involved me       10   Self proclaiming?
11 with some of the legal-related positions. Legal          11    A.   Correct.
12 issues. But they had general counsel, not inside         12    Q. All right. And you have not drank for
13   Dot Foods, but outside. And so 1 did not act as        13   some time?
14 general counsel. But,1 did some legal work, but          14    A.   Correct.
15 it was very little.                                      15    Q. And when would you say that you stopped
16  Q. How long did you work for Dot Foods?                 16   drinking?
17    A. I worked for Dot Foods,I believe I left            17    A.   December of 2012.
18 there in January,early January,of 2005.                  18    Q. When would you say that ~ we all drink
19  Q. Okay. Were you fired from Dot Foods?                 19   and party and partake in college and what not.
20    A.   No.                                              20   When would you say that the normal activity of
21  Q. Marty Didriksen testified, I believe, at             21   drinking by a young person evolved into what you
22 some point, or said at some point that you were          22   considered to be alcoholism?
23   fired from Dot Foods; that's not true?                 23         MS.THOMPSON: Object to form. You can
24    A.   That's not true.                                 24   answer.

25    Q. We tried to get your employment records            25    A. As far as me considering alcoholism,I

                                                  Page 46                                                    Page 48

 1 from Dot Foods without success. Do you know why?         1 don't — I don't believe I considered myself an
 2    A. No. I don't know why.                              2 alcoholic until I actually admitted to being an
 3 Q. Have you ever tried to get your                       3    alcoholic in December of 2012,and decided at that
 4 employment records from Dot Foods?                       4 time that I wasn't going to drink any more.
 5    A.   No.                                              5  Q. Yeah,I understand. But, it was—it was
 6  Q. Who would have been your direct                      6 your drinking pattems and habits and how it was
 7 supervisor that you reported to at Dot Foods?            7 affecting your life that led you to the conclusion
 8  A. WeU,over my career 1 reported to a                   8 that you were an alcoholic?
 9 number of people.                                         9    A.   Um-huh.
10  Q. How about at the time you left?                  10 Q. Yes?
11    A. At the time I left — at the time 1 left        11 A. Right.
12   the general manager of the Illinois distribution   12 Q. And when would that type of pattern of
13   center in Mt.Sterling was a gentleman by the name 13 drinking and habit and impact on your life have
14   of Randy Templan. He was new in that position. 14 begun, looking back on it?
15   Just prior to that I had worked for a gentleman by 15 A. Looking back on it, I think as you
16   the name of John Rusich.                               16   indicated people drink,oftentimes drink in their
17    Q. Is Dot Foods still in existence in the             17   younger years in college. And I did not drink
18   same form it was back then?                            18   daily as an undergrad. It would have been
19    A. It's still in existence, and I'd say               19   something that a weekend sort of event with other
20 it's bigger.                                             20   students or football players. I'd say my pattern
21   Q. It hasn't been swallowed up by another              21   of drinking daily would have started while I was
22 bigger company?                                          22   in law school, of actually having a drink of
23   A. No,I think it's probably swallowed up               23   alcohol each day. Even then,it wasn't to
24 some smaller companies.                                  24   inebriation each day, but I started to regularly
25 Q. Okay. And is that their headquarters?                 25   drink alcohol each day when I was in law school.


Min-l.-Script1i                     Area Wide Reporting and Video Conferencing                     (12)Pages 45 - 48
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1              Page 13 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                      July 6,2018
                                                Page 49                                                   Page 51

 1 Q. Did at some point in time in your life              1     A. Again,it would depend on, you know,
 2 you drink to inebriation each day?                     2 there was obviously a point in my career 1 could
 3  A. Yes. At various points in my — in my               3    not do that. And 1 was ~ 1 was a member of the
 4   life as an adult.                                  4      school board. 1 had evening meetings. 1 would
 5    Q. When would that first have begun?              5      not drink before going to a school board meeting.
 6    A. 1 think that it progressed from, you           6      So it was activity drinking. Activity driven. So
 7   know,just drinking to inebriation on weekends,to 7        if I had the ability to drink, and the time, given
 8   then drinking to inebriation on week nights on a 8        my schedule,I would often do that. Primarily on
 9   regular basis. And depending on my activities and 9       the weekends because 1 didn't have job
10   job schedule and things of that nature, that      10      responsibilities.
11   varied, depending on essentially my ability to    11       Q. So, when job responsibilities or other
12   drink.                                            12      responsibilities did not interfere with your
13    Q. When did it start to interfere with           13      ability to drink, you would drink to inebriation?
14   normal functioning?                               14             MS.THOMPSON: Object to form. You can
15    A. The first counseling that I sought was        15      answer.

16   at the direction of Jon Barnard, who was a State's 16      A.   Yes.
17   Attorney I was working for. And I think it was    17  Q. And you had — well, you had quite a few
18   December of2008. And he asked me and required me 18 different career endeavors going on at one time at
19   to contact the lawyers' assistance program. And 19 various points in your life, correct? I think you
20   he thought that I had a problem that needed to be 20 were a teaching at Quincy University at one time?
21   addressed. And 1 agreed to do that.               21  A. That is correct.
22         I went to a couple of AA meetings. And      22  Q. And you were also working as a lawyer at
23 did contact and had some sessions with the lawyer 23 that time?
24   assistance program in December of 2008. And maybe 24       A.   WeU-
25 January of 2009. And actually abstained from           25    Q. Maybe we can do this a better way. When

                                                Page 50                                                   Page 52

 1 drinking alcohol, as 1 recall, for a period of         1 you left the — when you were working for Dot,
 2 maybe 90 days. Ultimately making the decision          2 were you teaching?
 3   that I could drink smaller amounts and I returned    3  A. Yes. 1 started teaching a business law
 4   to drinking alcohol at my most — at the point        4 course at Quincy University in the evenings at
 5   where it was impacting my abilities as a parent,     5 some point in my career at Dot Foods.
 6   if you will, or just my inability to the point       6  Q. Do you remember when?
 7   where I said something needs to be done about this   7  A. No. Not specifically. It would have
 8   seriously, was that time frame in the fall of 2012    8 been, you know,later in that term of employment
 9   leading to my decision to stop drinking in            9 at Dot Foods. So,it would have been while I was,
10   December of 2012.                                    10 I believe, managing the frozen warehouse, was the
11 Q. So, during the time when Cory was alive         11 operations manager there. 1 think that's when 1
12 and the two of you were living together, would you 12 began to start that. So,it would have been in my
13 consider yourself as having been an alcoholic at   13 final two or three years at Dot Foods.
14 that time?                                         14  Q. When did you get elected to the school
15  A. Looking back?                                  15 board?
16  Q. Yes?                                           16  A. I was elected to the school board in
17    A.   Yes.                                           17   the — I believe it was in November — no,1 think
18    Q. Okay. Did you drink to inebriation           18 it was in the April election. 1 believe 1999.
19   often at that time?                              19   Q. And how many terms did you ~ those are
20    A. Yes.                                         20 four year terms, correct?
21          MS.THOMPSON: Object to form. You can 21       A. They are four year terms. My first term
22   answer.                                          22 was a three-and-a-half year term. It was just
23    Q. Would you say - how often would you          23 because they had —
24   say,I mean if you're able to quantify? A couple  24   Q. They moved it?
25   times a week? Every day? A couple times a month? 25  A. They had lined it up with the


Min-l-Script^^p                   Area Wide Reporting and Video Conferencing                     (13)Pages 49 - 52
                                                 1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1               Page 14 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                 Page 53                                                     Page 55

 1   aldermanic.                                            1    Q. Were your school board elections
 2    Q, Yeah, yeah; they moved it from November?           2   contested?
 3    A. Exactly. So that first term I was                  3    A. Yes. They were. 1 think there were
 4 elected in April and began in November. So it was        4   more people running than school board seats
 5 a three and a half year term. And then I was two,        5   available at each election.
 6 four year terms after that.                              6    Q. So,there would be several candidates on
 7  Q. Okay. And while you were working for                 7   the ballot, and a limited number ofseats, and the
 8 Dot Foods, were you practicing law at all outside        8 top number of candidates would get elected?
 9   of Dot Foods?                                          9    A.     Correct.
10    A.   No.                                             10  Q. And you always,for each election, you
11 Q. You didn't maintain any clients or                   11 were,in which you ran, there were more candidates
12 anything like that?                                     12 than open seats?
13    A.   No.                                             13    A.     Correct.
14    Q. Was there anything else that you were             14    Q. Were you a top vote getter in any of
15   doing of a professional or civic manner while you     15   those elections?
16   were working for Dot Foods?                           16    A. 1 don't believe 1 was ever the top vote
17    A. While 1 was at Schmiedeskamp I was on             17   getter. Just in looking back,I believe I might
18   the Family Service Agency Board. It was a             18   have been second, maybe as low as third. 1 was on
19   not-for-profit agency. Did child and family           19   a four seat swing because there was three seats
20   services. And I think there was some overlap          20   up,one every two years, there was four seats,
21   between my switch from Schmiedeskamp Robertson to 21       then three seats. And I was on the four seat
22   Dot Foods where I remained on that board. I left      22 cycle,if you were. If you will.
23   that board after I was elected to the school          23  Q. Did you ever consider, or did any other
24   board.                                                24 organization ever consider you, or approach you
25         Beyond school board activities, while 1         25 for other public office?

                                                 Page 54                                                     Page 56

 1 was at Schmiedeskamp I started a local chapter of        1     A. I had contemplated other public offices.
 2 the National Football Foundation that recognized         2   But,I never petitioned.
 3 high school football seniors in the area for their       3    Q. What did you contemplate?
 4   athletic and academic achievement. I received an       4     A. I think at that point in my life I was
 5 award from them nationally, and decided once 1 was       5   very interested in politics. And obviously held
 6   in Quincy that I wanted to start a local chapter.      6   an elected position. I think it would come up
 7   There were local chapters doing exactly what I         7   maybe in conversations, you know,casual
 8   ended up doing throughout the United States. So,       8   conversations, why don't you run for. But, I
 9   there was a little bit of template for doing that.     9   never took serious action during that time. When
10   And the national organization obviously encouraged    10   I started as an assistant State's Attorney,1
11   it.                                                   11   started considering atone point running for —
12         And so I, and a handful of other people,        12    Q. State's Attomey?
13 it was primarily my responsibility, but I had some      13    A. State's Attorney. And actually had
14   other officers and we had an annual dinner and        14   considered that possibility, or was considering
15   recognized scholar athletes. And I had done that      15   that possibility, up until my arrest in August of
16   for three years until I was unable to do that         16   2014.
17   because ofjust overall job responsibilities.          17    Q. Did you have any backing for that? In
18   School board, as well as working for Dot Foods.       18   other words, was any organization, party, local
19          Other than that, any other activities,         19   party or other group, encouraging you to make that
20   all the other activities centered around my           20   run?
21   children, and although even before my oldest son      21    A. No. I mean,Jon Barnard had — Jon
22   started playing organized football, at some point,    22   Barnard was elected in 2004. Took office in
23   I can't remember ~ I think it was while I was         23   December of 2004. And I think made it known that
24 still at Schmiedeskamp,I started coaching youth         24   he would — he would seek reelection. And I'm not
25   football.                                             25   even sure,I'm not even sure, I can't remember


Min-lJ-Script                     Area Wide Reporting and Video Conferencing                       (14)Pages 53 - 56
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                Page 15 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                  Page 57                                                    Page 59

 1   which elections of his were even uncontested. And       1    Q. And two ofthem were four, full four
 2 he served three terms. It was my understanding            2   years, and one was three-and-a-half years, so that
 3 that given his age, that his third term would be          3   would be 11 and a half years? You ran in '99, so,
 4   his last term.                                          4   what,2010?
 5    Q. So,that would have ended in 2016, his               5    A. Yeah,2010,2011 time frame.
 6   last term?                                              6    Q. Did you run again?
 7    A.   Yes. That is correct.                             7    A.   No.
 8  Q. So, that's when, if you were, had                     8    Q. So, you did not run again?
 9 followed through with that thought ofrunning, you         9    A. I did not run again.
10 would have run that year?                                10    Q. You weren't defeated?
11    A.   Yes.                                             11    A.   No.
12    Q. Did you take any action to begin to                12    Q. Why didn't you run again?
13   prepare a campaign or do anything? Raise money or      13    A.   I had — 1 had made the decision that
14   anything that would have been a next step toward       14 for me,three years, three terms,11 and a half
15   that possibility?                                      15   years on the school board was enough for me. And
16    A. The next steps that I took,I started to            16 that, you know, my priorities had changed. And
17   attend political events. I attended an Adams           17 just didn't want to run and spend another four
18   County Republican monthly meeting in 2013,1            18 years on the school board.
19   believe. 1 was — as an Assistant State's               19  Q. Were you ever elected president?
20 Attorney 1 was at primarily Republican events      20  A. I was.
21 because Jon Barnard was a Republican. And so I 21      Q. What years were you president?
22 did participate in different aspects of campaigns, 22  A. I was president for two years. So,
23 signs in my yard. Things of that nature. Because 23 again,I'm going to have to do a little bit of
24 I was working for a Republican elected State's     24 calculation.
25 Attorney.                                          25  Q. That's fine. Two of the 11 and a half

                                                  Page 58                                                    Page 60

 1      But at that point in 2013 I was no                   1   were also president?
 2 longer with the State's Attorney's ofilce. I was          2    A. Yeah,I was vice president for two
 3   — and so then I know Christene and I had attended       3   years. Herb Jackson was president, who I was
 4 some fund raisers. There's an annual,I think              4   elected with Herb. And then I became president
 5 it's the Lincoln dinner, Lincoln luncheon,in              5   after that for two years.
 6 Adams County that is probably the biggest                 6    Q. And that's an internal election by the
 7 Republican county event. A lot of people running          7   board itself, correct? Not by the voters?
 8   for office attend that event.                           8    A.   That is correct.
 9       And so we were making appearances at                9    Q. All right. Why did you leave Dot Foods?
10 those events, as well as if there was a                  10    A. Dot Foods was a great company. And I
11 campaigning event,I know we attended a fund              11   was compensated,I felt I was compensated well.
12 raiser for the Republican candidate for county           12   The benefits were good. However,it required an
13   clerk in 2014.                                         13   enormous amount of time. I was in operations.
14  Q. So, you would ~ started to make the                  14   It's a distribution,transportation distribution
15 roundsjust to show yourselfand get involved as a         15   company,with 24/7 operations. And I was the
16 potential for a run for State's Attomey?                 16 frozen warehouse manager, which was their highest
17    A.   Yeah. It was — it was to make                    17 growth area in some ways because of the nature of
18 appearances,to just be seen, and potentially             18 frozen and refrigerated foods. And maybe the most
19   heard.                                                 19   complicated, as far as storing product, moving
20    Q. I understand. When did your last school            20   product, getting it loaded on trucks, etc.
21   board term end?                                        21          And so when I had decided to go into
22  A. That's going to require a little bit of              22   operations,I knew it would be long hours.
23 thinking. Yeah, you do the math.                         23   Actually I had trained for that position first in
24    Q. You had three terms?                               24   the dry warehouse or ambient temperature. And at
25    A.   Yes. Three terms.                                25   that point I was an assistant manager and 1 worked


Min-L-Scrip(                         Area Wide Reporting and Video Conferencing                     (15)Pages 57 - 60
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1              Page 16 of 41
LOVELACE V.                                                                                 CURTIS LOVELACE
DET. ADAM GIBSON                                                                                      July 6,2018
                                               Page 61                                                    Page 63

 1   a split shift. So,I would leave in the late          1 the next question.
 2   morning,early afternoon, and work until midnight     2  A. Okay.
 3   into the morning hours so I could spend time with    3  Q. What was your relationship with Jon
 4   both a morning and night shift.                      4   Barnard?
 5          And so that was hard on my family. It         5  A. I had a good relationship with Jon
 6   was hard on Cory. It was odd hours. And — but        6 Barnard. 1 first met Jon when 1 started dating
 7   it was a stepping stone to get to a better           7 Cory. Cory had an uncle who was an attorney, who
 8   position and better compensation.                    8 was good friends with Jon,and they would run on
 9          But,that was a difBcuIt time in my            9 weekends. And I would often times join them on
10   family and a difficult time in our marriage         10   those runs.
11   because I wasn't home a lot. And there was a lot 11       Q. Jon runs?
12   of stress. And she was at home with three, which 12       A. Yeah,Jon. Jon and ~
13   would become four children.                         13    Q. Jogging?
14      1 became the frozen food,frozen                  14    A. Jogging, yeah. And then — so that was
15 warehouse manager after that. My hours stabilized     15   my first introduction to Jon. And then I worked
16 a little bit, meaning 1 wasn't running a split        16   with him. He was a partner at Schmiedeskamp
17 shift on a regular basis. However,1 still had         17   Robertson when 1 worked there as a law clerk. As
18 evening responsibilities. So, work never really    18 well as my first two years, year and a half before
19   stopped. Whether it be night, day, weekend. Some 19 he left the firm. And 1 continued to just know
20   of it was on the phone. Some of it was on the    20 him as a famUy friend through Cory's side of the
21   computer and some of it was there present at the 21 family thereafter.
22   warehouse in Mt. Sterling,Illinois, which was a 22   Q. And he left the firm to set up his own
23   45 minute drive.                                    23   office?
24        So,even on a normal schedule of eight          24  A. He left the firm and set up his own
25 to five, that was really, which it never was, but     25 office, and at some point, and 1 don't know where

                                               Page 62                                                    Page 64

 1 even assuming that, it was seven to six because        1 during that time period, he became a part-time
 2   there was at least 45 minutes to an hour drive.      2   Assistant State's Attorney.
 3        So,that was taking a toll on my family.         3 Q. So, how did it come about that you ended
 4   And in 20041 decided that I needed to be closer      4 up, you did end up getting his part-time slot in
 5 to home. That Cory needed me closer to the home.       5 the Adams County State's Attomey's office?
 6 I needed to be closer for my children. And to          6    A. Yes, 1 did.
 7 help her.                                              7    Q. And how did that come about?
 8       And so I began contemplating first               8    A. 1 reached out to Jon. I indicated to
 9 changing positions within Dot Foods. Something 9           him that I was contemplating a career change; that
10 that was not operational. And had spoken to the 10         1 was looking at stuff inside of Dot Foods that
11 management about that And they were supportive 11          would have a more regular,less demanding
12 of that. I wanted to be honest with them on my 12          schedule. But, also was very interested in
13 time commitment that i could spend. And they 13            returning to the practice of law. And was
14 wanted to put me in a position where 1 would      14       particularly interested in what 1 wanted to do,
15 succeed.                                          15       even while 1 was at Schmiedeskamp, which was
16       And those conversations went well.          16       litigation. 1 wanted to spend time in the
17 During that time period I learned Jon Barnard was 17       courtroom.
18 running for election. Jon Barnard was elected in 18              And so we had a conversation on the
19 the November election as the State's Attorney.    19       phone. We scheduled an appointment 1 met with
20 And 1 knew that Jon had been the part-time        20       him in his office. He described to me what he
21 Assistant State's Attorney, and so there would be 21       felt was necessary as far as the talent he had in
22 an open part-time Assistant State's Attorney      22       the office. What he wanted to do as the State's
23 position for him to fill. 1 had known Jon for     23       Attorney. And he communicated that to me,and I
24 several years ~                                   24       thought that sounded good. And so 1 agreed and he
25  Q. Let me stop you there so 1 can ask you        25       appointed me as a part-time Assistant State's

Min-L-Sci iplU                    Area Wide Reporting and Video Conferencing                    (16)Pages 61 - 64
                                                1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                 Page 17 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                  Page 65                                                    Page 67

 1   Attorney. I believe that was announced in           1         Q. And did the State's Attomey's himself
 2   December of 2004.                                   2       make all ~ well, strike that. Was there a felony
 3    Q. So, what did that position entail? Did          3       review process in effect at that time? And do you
 4   you work a set number of hours per week? Or was     4       know what I mean by felony review?
 5   there some other arrangement?                       5         A. Yeah,I think 1 know what you mean by
 6    A. Well,first it was driven by the needs           6       felony review. The —
 7   of the ofRce. Jon wanted me to handle the civil     7         Q. Let me put it on the record. In many
 8   side of the State's Attorney's office dealing with  8       counties, police departments do not have the
 9   office holders, dealing with employment issues,     9       authority to charge somebody with a felony. The
10   anything that was not prosecution-related. He      10       State's Attomey has to approve it, so the police
11   wanted me to be responsible for. And reporting to 11        will bring a charge, bring an investigation to the
12   him on those issues. Attending county board        12       State's Attomey for the State's Attomey
13   meetings. Attending committee meetings when        13       approval. If the State's Attomey doesn't approve
14   necessary. And handling FOIA type requests.        14       it, the felony charges are not brought.
15   Things of that nature.                             15               Was that the process in Adams County
16          So,some of what I did was go with him       16       when you were working there?
17   to the county board meeting. Or if he wasn't       17         A. 1 was not involved with that process.
18   going to be there, I would be at the county board 18        And — but,1 believe some sort of hybrid of that
19   meeting.                                           19       process did occur. And I think how that occurred
20    Q. So, would you have been the entire civil       20       is that Jon Barnard would review that, along with
21   division in the office?                            21       Gary Farha, who was his first Assistant State's
22    A. Yes. Iwas —                                    22       Attorney at the felony level. Gary focused a lot
23    Q. None of the other assistants were doing        23       of that, of his expertise was drug-related crimes.
24   civil work? Just you and of course the State's     24       So, he would handle a lot of that, those charging.
25   Attorney?                                          25       Grand juries, he did a lot of grand jury work with

                                                  Page 66                                                    Page 68

 1  A. Right. Yeah,1 was the entire civil                    1   drug-related offenses.
 2 division. At the same time,I expressed to Jon             2         And then when it came to misdemeanors,I
 3   that one of the reasons I was interested in the         3   believe Josh Jones, who was another Assistant
 4   position is I wanted to be in the courtroom. And        4 State's Attorney there, handled the misdemeanor
 5   I wanted to be involved with criminal                   5 side of things, as far as charging.
 6   prosecutions. And so we agreed that he would give       6       And then, again, depending on who was in
 7 me a handful of cases to manage,felony                    7   the office, who was on vacation,1 think it was
 8 prosecutions. And as well as I would be in the            8 primarily those three individuals. There were
 9 rotation for being on call for search warrants,           9   other people in the office. There was someone who
10   etc.                                              10        specialized in juvenUe prosecutions. Juvenile
11         And so I had that dual role, but my         11        cases. And then there was another person who
12   primary responsibility and my first priority was 12         specialized in sex crimes.
13   the civil side.                                   13         Q. But, the police did not have the
14    Q. How large of an office is the Adams           14        authority to charge somebody with a felony unless
15   County State's Attomey's office? How many         15        the State's Attomey approved it, correct?
16   assistants? Full-time assistants and part-time at 16         A. Correct. Everything was either charged
17   that time?                                             17   through information, which Jon or someone from his
18  A. Just a quick number,1 might be ofi'one               18 office would sign. Or grand juries, which Jon and
19 or two, but 1 think maybe six.                           19   I think primarily Gary Farha ran the grand jury
20    Q. Six full-time? Or six total? Full-time             20   process.
21 and part-time?                                           21  Q. So, were all felonies brought by grand
22  A. I think the State's Attorney obviously               22 jury or some ofthem brought by preliminary
23 was a full-time position. 1 think there were five        23 hearing and then information?
24 full-time assistants. And then a part-time               24    A. Well,information would occur and then
25   assistant.                                             25   preliminary hearing.


Min-l-Sci iptH                    Area Wide Reporting and Video Conferencing                        (17)Pages 65 - 68
                                                  1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1             Page 18 of 41
LOVELACE V.                                                                               CURTIS LOVELACE
DET. ADAM GIBSON                                                                                     July 6,2018
                                              Page 69                                                   Page 71

 1  Q- 1 don't think so. Isn't that a                   1  Q. You would work it up and try it?
 2 complaint? Well, maybe Adams County is different.    2  A. I would work it up and most of them
 3 In many counties, a complaint for preliminary        3 obviously would not go to trial. And then once I
 4 hearing is brought. And if that probable cause is    4 was assigned, if it was continued for another, any
 5 found, then the information is filed. Was Adams      5    other reason,I would retain those. So, when that
 6 County not like that?                                6 list would come around my name would be beside
 7  A. In Adams County there would be — a, you          7    those that next month.
 8 know,a person would be ~ let's say arrested.          8  Q. How long did you serve as an Assistant
 9 You know,that report would go to the State's          9 State's Attorney?
10 Attorney. The State's Attorney, or whoever he        10    A. 1 served for six and a half years. I
11   assigned to that, would be responsible then for    11 started in January of 2005 through July of 2012.
12   determining how to charge it. There would be an    12 1 guess that's seven, seven and a half.
13   information filed. Now,the timing of that could    13         MS.THOMPSON;Tom,when you're at a
14   occur,I mean someone might be arrested and the     14 good stopping point, maybe we can take a break.
15   information could come later.                      15       MR.DiCIANNI: Okay. Sure. We can take
16       But typically they would be close in           16 a break right now.
17 time. A person would be, you know,arraigned, and 17        VIDEO OPERATOR: We're now going offthe
18 if they didn't waive preliminary hearing, then    18 record. The time is approximately 10:59 AM.
19 they would have a right to a preliminary hearing. 19     (A break was taken at 10:58 a.m.)
20        When Jon joined — when Jon became          20     (Deposition resumed at 11:12 a.m.)
21 elected, was elected, and Gary became the first   21       VIDEO OPERATOR:This is the beginning
22 Assistant State's Attorney, they did start        22 ofrecording number two of the videotaped
23 charging more crimes by grand Jury. And a lot of 23 deposition of Curtis Lovelace. We're now going on
24 that,those were drug-related crimes, because to 24 the record. The time is approximately 11:14 AM.
25 protect confidential sources, as 1 understand it. 25

                                              Page 70                                                   Page 72

 1 As well as a drug-related crime might be — you        1            CONTINUED EXAMINATION BY
 2 know,involve the same parties. So it was easier       2               MR.DiCIANNI:
 3 just to present. And then there is no preliminary     3    Q. Mr. Lovelace, when we broke we were
 4 hearing to spend time with. So I don't know what      4   talking about your years as an Assistant State's
 5 the percentage was,information versus grand jury.     5   Attomey in Adams County. How much did you eam
 6   It was a mix.                                       6   on an annual basis roughly from working as a
 7 Q. Okay. Did ~ but you did not get                    7   State's Attomey?
 8 involved in the decision to charge somebody with a    8    A. Roughly, my time there, anywhere from 30
 9 felony when you were an Assistant State's           9     to 40 thousand dollars. More in the mid range. I
10 Attorney?                                          10     think I received just annual percentage increases
11  A. I did not.                                     11     with everyone else while I was there.
12 Q. All right. So, you would work on mainly         12      Q. Were you paid a set salary or were you
13 civil matters, and occasionally Jon Barnard would 13      paid based on the amount of times you were
14 give you some criminal matters to handle?          14     working?
15  A. I would handle all the civil matters,          15      A. I was paid a set salary, and I also
16   and then once a month there would be a list that   16   received benefits.
17 would be distributed saying here's who is assigned 17 Q. Did you have any other sources ofincome
18 to these felony prosecutions. They were typically 18 during those years?
19 on a pretrial docket that month. 1 would have a 19 A. Yes. I did.
20 dozen, half dozen to a dozen cases that would        20    Q. What were they?
21 assign — were assigned to me. And then i would 21 A. When I first started with the State's
22 be responsible for making sure that all the    22 Attorney's office in 2005,1 increased my class
23 discovery had been disclosed. Typically it had 23 load,or the University asked me to handle more
24 already been disclosed. And I would contact          24 case — more classes, specifically a morning
25 witnesses, prepare for trial.                        25 class, as well as my evening classes. So,I did


Min-l-Script'«                   Area Wide Reporting and Video Conferencing                   (18)Pages 69 - 72
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1              Page 19 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                      July 6,2018
                                                Page 73                                                  Page 75

 1 that until my last semester of teaching at Quincy      1 Q. Was there something that precipitated
 2 University was the spring of 2008.                     2 your being replaced in this job to your knowledge?
 3 Q. So you were teaching two classes a                  3  A. Not anything specific. 1 did meet with
 4   semester from '05 to '08?                            4 the Dean,and we discussed just her decision to go
 5 A. It varied, depending on the semester and            5   with a different instructor.
 6 the University's needs. I think one semester 1        6     Q. So,it wasn't absenteeism or any other
 7 even taught three. It was always the same course.     7    performance-related reason for replacing you?
 8 It was just different sections of that course.        8     A. I think the only thing we discussed were
 9   But once I returned, I started working for the      9    just overall student reviews and evaluations. I
10   State's Attorney's office, then I was available in 10    think there were some changes in those numbers
11   the morning to teach. So I started teaching, what 11     from the prior year. She really didn't elaborate
12   I guess some might consider regular student        12    on that. So, we discussed it briefly.
13   classes as well as the evening student classes,    13     Q. So, what was your relationship with Cory
14   and adult accelerated classes. And that just       14    like leading up to the years that ~ the year that
15   depended on what the requirements were for the 15        she died?
16   University. But,if they had a class for me to      16     A. Clarify the time frame here? So,2000
17   teach,I taught it.                                 17    —

18    Q. And you were paid by the University?           18     Q, Yeah,a few years. Let me back up.
19   This was a paid position?                          19           It seemed that there was a point to be
20    A. Yes.                                           20    made, both by your lawyer and by the other lawyer
21    Q. And was it a--was it a tenured                 21    in the trial, that you did not have a perfect
22   position?                                          22    marriage. This was sort of a theme, at least from
23    A. No.                                            23    reading it. It seemed.
24    Q. Did you get paid like per class that you       24           And by that, it seemed to me that they
25   taught or was there some other way?                25    were discussing problems that you had in your

                                                Page 74                                                  Page 76

 1          It was per class.                            1    marriage. So,for the several years, two, three,
 2          And what would you get paid per class?       2    four, however is easiest for you to describe it,
 3         I think it was three thousand dollars.        3    what was your relationship like with Coiy in those
 4         For the semester?                             4    years preceding her death?
 5         Yeah. For a class. For the semester.          5     A. First, I would agree it was not a
 6         And it was always business law?               6    perfect marriage. It was difficult at times,
 7         It was always business law.                   7    especially when I was at Dot Foods. Because as I
 8         And why did you stop doing that in 2008?      8    indicated, the long hours. And the fact that she
 9         In 20081 intended to do it in the fall        9    was solely responsible for handling everything at
10   of 2008. But,I would learn right before the        10    home while I was gone.
11   semester that they had decided to hire or contract 11           Cory had a personality or way of doing
12   with a professor, a full-time professor,someone 12       things that, you know,if she didn't like
13   who was a professor, not an adjunct instructor. 13       something,she would verbalize that. She would —
14   And then I didn't do that any more.                14     Q. She was confrontational?
15    Q. And why did they replace you with this         15     A.   At times she was confrontational. She
16   full-time professor, do you know?                  16    would yell at me,yell at the kids, at times. And
17    A. No. I was surprised that they — I              17    at other times, you know, we wouldn't see any of
18   wasn't expecting not to do it. But,I was a         18    that behavior. That personality, that way of
19   contract, year to year, at will, if you will. So,  19    doing things, that was Cory,that's who I married.
20   I was just notified that I would not be teaching   20    That's the way she was when I was dating her, as
21   that semester.                                     21    well as when we got married. And hadn't really
22    Q. Would you get an annual contract?              22    changed.
23    A. I think I just — it wasn't an annual           23     Q. Had not changed?
24   contract. At the beginning ofeach semester I       24     A. Had not changed. Cory was who she was.
25   agreed to teach the class.                         25    And so all of us who loved her and chose to spend


Min-lJ-Scrip('li                   Area Wide Reporting and Video Conferencing                   (19)Pages 73 - 76
                                                 1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                  Page 20 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                   Page 77                                                    Page 79

 1 time around her realized that, you know,those —             1   been?
 2   there would be those confrontational times.               2  A. Yes. As far as ~ yes.
 3    Q. Well, did it get worse over time?                     3  Q. And is there ~ how would you describe
 4    A. As far as any sort of degree of                       4 the change, in terms of, you only fought once a
 5   confrontation,the most difficult time as 1                5 week? Or however you can best describe that?
 6 indicated in our marriage was while I was working           6  A. 1 would just say that confrontations or
 7   at Dot Foods.                                             7   arguments were less frequent. 1 was around more.
 8 Q. So after you left Dot Foods, did your                    8 1 was able to assist with getting the kids to and
 9 relationship with her improve?                              9   from various activities. 1 was more involved
10    A. Yes. There was still confrontations,                 10   because 1 could be with the kids' activities. And
11   but they were less frequent and less severe. And         11 again,just generally, 2004 compared to ~ or
12   —                                                        12 2005,1 should say, compared to prior years, that
13  Q. So, you would —                                        13 was a better year as far as our marriage and any
14       MS.THOMPSON:Tom,you're interrupting                  14   sort of confrontation.
15 him when he's answering, and I don't think that's          15    Q. Well,if we had to quantify it, what
16 appropriate.                                               16   would you say? Would you fight — before 2005
17        MR.DiCIANNl: Well,I'm not trying to.                17 when you were working at Dot Foods, would you have
18        MS.THOMPSON:He wasjust in the middle                18 fought X number ofdays? What would you say? How
19 of an answer and you just cut him off. And I want          19 often would the two of you fight while you were
20   the record to reflect that. Because if it seems          20 working for Dot Foods, if you're able to quantify?
21 like he gave a full answer, he didn't.                     21  A. It's difficult to quantify. 1 think it
22        MR.HANSEN: Yeah,I'm going to object,                22 was a couple times a week there would be
23 and I'll move to start striking things as                  23   arguments.
24 nonresponsive to the question. He's been asked             24    Q. And describe the arguments to me?
25 yes and no questions and he goes on for five               25    A. A lot of those arguments during that

                                                   Page 78                                                    Page 80

 1 minutes on a thesis. So 1 think it's been going             1 period of time centered around my work schedule.
 2 both ways here.                                             2 My inability to be at children's events. My —
 3         MR.DiCIANNl: Yeah,and I don't mean to               3 the stress that was placed on her being solely
 4 cut you off. But there's some times I feel like             4 responsible whUe I was gone.
 5 you've answered the question already, and anything          5  Q. Those are what the arguments were about?
 6 else would be beyond what I'm asking. So, we do             6    A.     Yes.
 7   have a limited amount of time to do this                  7    Q. But what did the arguments themselves
 8 deposition under the federal rules.                         8   look like?
 9       MS.THOMPSON:So Curt, if you're able                   9  A. The arguments themselves would, you
10 to give a yes or no answer, please do that.                10 know, would be her yelling. There would be times
11    A. I will do that.                                      11 that I would yell back. But, more it would be her
12    Q. Yeah. And if1 interrupt you, and you                 12 yelling.
13   think that there's something important that you ~        13  Q. And was there any physicality involved,
14   that I'm interrupting, please let me know that,          14 in terms of you laying hands on each other during
15   okay?                                                    15 these fights?
16    A. Okay.                                                16  A. I think there were a couple of times
17    Q. So, you left Dot Foods in 2005; no, when             17 where she would lay hands on me.
18   was it again?                                            18  Q. In what way?
19    A. It was January of 2005.                              19  A. In what way,in either a push or a pull,
20    Q. 2005. January. And Cory died in                      20   or a shove.
21   Febmary of2006,correct?                                  21  Q. Did she ever hit you with like an
22    A.   Correct.                                           22 object?
23    Q. So, are you saying that that year                    23    A. You know,I can recall a time maybe
24   between Dot Foods and her death was a less               24   where she threw a cup of water or something at me.
25 confrontational year than the previous ones had            25   But —



Min-L-Script^,                       Area Wide Reporting and Video Conferencing                      (20)Pages 77-80
                                                       1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                 Page 21 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                  Page 81                                                     Page 83

 1    Q. Did you ever strike her?                           1     A.   1 believe there were — there was one
 2    A.   No.                                              2 incident. And I'm not sure of the time frame,
 3    Q. Did you ever throw anything at her?                3 where we were having a verbal confrontation, and
 4    A.   No.                                              4 Lyndsay,1 believe, called 911 for whatever
 5 Q. Did you ever put your hands on her in                 5 reason. And the police did show up at the door.
 6 the course of an argument?                               6 And I talked to them. Cory talked to them.
 7  A. Not in anything but a loving way. 1                  7    Explained that we were having an argument. That
 8   mean —                                              8       our daughter had called. 1 think they asked
 9    Q. Would the arguments occur while one or          9       several questions to make sure everything there
10   both of you were ~ had been drinking?              10       was okay and they left.
11    A. Yes,there were times that one or both          11        Q. When was that?
12   of us would have been drinking when those          12        A. I'm not entirely sure if that happened
13   arguments occurred.                                13       in 2004. I think it might have been. And I think
14    Q. Would drinking precipitate the                 14       it was after, maybe I even agreed or 1 was going
15   arguments? In other words, did you fight when one 15        to the State's Attorney's office. I seem to
16   of you was drinking over things you might not have 16       recall that I had a conversation with Jon Barnard.
17   fought about if you hadn't been drinking?          17       I felt an obligation to let him know whenever that
18    A. I'm confident that the drinking did not        18       happened,that it did happen so that he wouldn't
19   help in the process of resolving the arguments,    19       hear about it through any other source. And I
20   but there weren't arguments about drinking or 20            explained to him the situation.
21   related to the drinking.                           21         Q. There were no arrests?
22    Q. So,am I understanding that in that year        22        A.   No.
23   before she died you would argue at least once a    23        Q. And no orders of protection?
24   week?                                                  24    A.   No.
25    A. That's possible.                                   25    Q. Or anything like that?

                                                  Page 82                                                     Page 84

 1  Q. Was there ever any contemplation by you              1     A.   No.
 2 or, if you know,her, for separation or divorce?          2     Q. When would have been the last time you
 3    A.   No.                                              3    fought before she died or she was found dead, I
 4    Q. And was that related to the kids? Or               4    should say?
 5   was it also ~ was there a connection there, that       5     A. 1 don't remember a specific argument. 1
 6 you would not have wanted to break?                      6    mean -

 7    A. There was a connection,I mean,1 think              7      Q. Was there an incident in which you had a
 8 it would be everything. But, no,I did not want           8    fi^t with her, an argument with her, over the
 9 to break that relationship. And I don't believe           9   purchase of a cell phone?
10   that she wanted to either.                             10     A. That is the one argument 1 do recall.
11 Q. So, it would be untrue to say that the                11   And 1 believe that was the last argument that I
12 only reason you were together was for your               12   remembered having with Cory.
13   children?                                              13     Q. And when would that have occurred in
14    A. 1 mean,the children were a part of that            14   relation to her death?
15   decision.                                              15    A. I'm not sure when that occurred.
16    Q. Of course.                                         16    Q. Would it have been in the week before?
17    A. Because they were part of, you know,the            17   Or to the best of your memory?
18 family.                                                  18    A.   I'm not sure.
19  Q. Of course.                                           19    Q. And as I understand it, you threw the
20  A. Obviously we wanted to provide a stable              20   cell phone in the house, is that correct?
21 home for them. But we never discussed hey,the            21    A. Yes. And I think I've given a statement
22 only reason we're together are the kids. We never        22   about that I threw the cell phone not at anyone.
23   had that discussion.                                   23   I think I threw it down the hall. And the reason
24    Q. Were police ever called as a result of a           24   I recall that is there was contemplation of
25 fight?                                                   25   bringing that phone back. But,it landed in a dog


                                    Area Wide Reporting and Video Conferencing                      (21)Pages 81 - 84
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                Page 22 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                 Page 85                                                     Page 87

 1   dish and — took on water.                              1 again,I was home more regular hours. And so
 2    Q. It was destroyed?                                  2 whether she was doing it more or 1 was just seeing
 3    A. It was not destroyed, but it clearly got           3 it more,it was enough for me to say, hey,i
 4   wet. And that's what makes me remember that            4   notice this.
 5   situation.                                             5
                                                          Q. Did she admit that she was inducing the
 6    Q. And what about your purchase ofa cell         6 vomit?
 7   phone triggered a fight?                          7  A. She became defensive, upset.
 8    A. You know,I don't know what triggered          8 Confrontational. And sent me a clear message that
 9   that, or why that was an argument. She had a cell 9 that was not something that she wanted to discuss.
10   phone. And 1 had made the decision to get a cell 10  Q. So, you never brought it up again?
11   phone. It was exactly the same one that she had. 11  A. 1 may have had two conversations with
12   Just a different color. And so 1 don't recall if      12   her about that. I know I had at least one.
13 it was an argument over the expense or the fact         13    Q. When did her bulimia start? As far as
14 that 1 got one very similar to hers. 1 don't            14   you perceived it?
15   recall the nature of the conversation.                15    A.   I don't know. And ~ I don't know when
16  Q. That got her angry?                                 16   it started. You know,Cory maintained a thin
17  A. That got her angry. But,it didn't                   17   figure during and after our children's birth. And
18 last. It was short-lived. And 1 ended up keeping        18   so looking back and knowing that she didn't
19 the cell phone.                                         19   exercise, 1 can only assume that maybe that played
20  Q. Was she intoxicated at the time?                    20   a part in that.
21    A.   I don't recall.                                 21     Q. She was always thin?
22    Q. Were you intoxicated at the time?                 22     A. She was,I mean during various parts of
23    A.   I don't recall.                                 23 her life, she weighed more or less. But,she was
24    Q. Did you two ever have counseling prior            24 at probably her thinnest and lightest right after
25   to her deaA?                                          25   Larson's birth. And thereafter.


                                                 Page 86                                                     Page 88

 1    A.   No.                                              1    Q. And thereafter. And did you have a
 2    Q. You said earlier that during your                  2   sense that the bulimic events were increasing
 3   conversation with Hamilton that you advised him        3   leading up to her death?
 4   that Cory was bulimic?                                 4    A. Looking back,I think they were pretty
 5    A.   Correct.                                         5   constant. That she would,again, not eat. Eat a
 6    Q. And that's what you believed at the                6   lot. And then purge that meal.
 7   time, she was bulimic?                                 7    Q. Do you think that your kids also knew
 8    A.   Yes.                                             8   that? Any ofthem?
 9    Q, And what led you to that belief?                   9    A.   1 have — I've never talked to — I
10    A. Two things. One,and the primary reason            10   mean,I've obviously talked to the boys about
11   is that after large meals she would typically not     11   that. Maybe since. But,I think Lyndsay may have
12   eat throughout the day. And would start drinking.     12   been aware of it. And I think that just through
13   And we would have a large meal late mid-evening,      13   statements that she gave during the investigation.
14   you know,eight, nine, ten o'clock. And then           14    Q. Did she throw up for, to your knowledge,
15   there were times where then there's one bathroom      15   for reasons other than self-induced vomiting? For
16   in the house, and I would go to use the restroom      16   example, drinking or other things?
17   after that meal,and I would smell the odor of      17  A. I don't know.
18   vomit. And that was consistent enough that I       18  Q. You don't know. Did she ever pass out
19   believed that she was having those large meals and 19 from drinking to your knowledge?
20   then purging.                                      20  A. She would typically drink into the late
21    Q. And did you ever discuss that with her?        21 hours.  If you want to call her a night owl, as
22    A. I did.                                         22 far as staying up late and drink, and oftentimes
23    Q. When?                                          23 that would be until one or two o'clock in the
24    A. I know I had a conversation with her in        24 morning.
25   2005 about that and my concern about that I was. 25    Q. Where?


MiD-L-Scriplf                      Area Wide Reporting and Video Conferencing                     (22)Pages 85 - 88
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                Page 23 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                                  Page 89                                                  Page 91

 1    A. Typically downstairs. She had a chair               1         Just her behavior.
 2   downstairs, and then 1 would sit on the couch and       2         Her confrontational -
 3   typically Fd end up falling asleep on the couch,        3         Confrontational.
 4   and then when she was ready to go to bed I would        4         Personality?
 5   either wake up on my own. She would wake me up.         5          Arguments. There was a major argument
 6   And we'd then go to bed together.                       6   after 1 tore my ACL,after the Iowa game,that
 7    Q. Did you typically go to bed together?               7   there was an argument on who I was going to leave
 8    A.   Yes.                                              8   a restaurant with or something. That was pretty
 9    Q. What did she like to drink?                         9   serious between her and my mom. And so that
10    A. When 1 first met Cory she drank beer.              10   chilled the relationship and it never improved.
11   After we were married she drank beer and wine.         11          And then for then most of our marriage,
12 And then at some point during our marriage she           12   we did not have a relationship with my parents.
13 started drinking gin and tonics. And that then           13   And they did not have a relationship with me.
14 changed to vodka tonic. So her primary drink up          14   But,that did change.
15   until her death were vodka tonics. But she would       15    Q. What about with their grand kids?
16   have wine also, not so much beer.                      16    A. Same; they didn't have a relationship
17  Q. And how often would she go through let's             17   with them.
18 say a 5th of vodka, if you know?                         18    Q. But that changed around '04,'05?
19   A. 1 don't know. She would do, normally                19    A. Yes. And I know specifically it changed
20 do,the grocery shopping. And there was always,           20   when my sister got married. And we went to the
21 it wasn't — I get confused on the bottle sizes,          21   wedding and the reception. And to this day I'm
22 but the big bottles would be the bottles that she        22   not sure what necessarily happened. It was Just
23   would buy. And when it came to wine,she would          23   that we were there. And were invited to go to
24   buy boxes of wine.                                     24   various events at my sister's home. And we
25    Q. So the big bottles of vodka, like a                25   attended. And then my parents started coming over

                                                  Page 90                                                  Page 92

 1 quart or whatever? 1 don't know what it is                1   to our house. My father spent a lot of time, 1
 2   either.                                                 2   guess in 2005 over at the house because he helped
 3         MR.HANSEN:It'sa5th.                               3   me redo the kitchen during that time period. Just
 4 Q. Not the big box. 5th is the small -- is                4   kind of a do-it-yourself thing. So he was there a
 5 the regular bottle.                                       5   lot. And so the relationship was good.
 6  A. You got the tiny ones, you got the                    6    Q. Did they ever bring up that they thought
 7 medium sized, and then you got the big ones.              7   she was living a dangerous life-style?
 8 Q. Real big jug, yeah. And how often would                8    A.   No.
 9 she go through one of those?                              9    Q. What about her parents? Did her parents
10    A.   I don't know.                                    10   ever come over?
11    Q. You don't know. Okay.                              11    A. We had a lot of interaction with Cory's
12    A. I mean,there would always be one in the            12   parents.
13   house.                                                 13    Q.   They lived nearby?
14    Q. Did your parents have a ~ did they                 14    A.   They lived nearby.
15   visit your house during the years leading up to        15    Q.   They would come over?
16   her death?                                             16    A.   We would go over there more than they
17    A. They started visiting our house in,I               17 would come over to our house. Cory's father would
18   believe it was either 2004 or 2005. Prior to           18 come over to our house and spend time. Cory's mom
19 that, they did not have a relationship with me or        19 would typically not come over. And so a typical
20 Cory.                                                    20 day, weekday,if you will, would be that John was
21  Q. Why not?                                             21 at our house usually when I got home from work.
22  A. They,1 think it's fair to say they did               22 And they would be in the kitchen talking. He
23 not like Cory. They did not think I should marry         23   would have a beer. She would have a drink. And
24 her. They said as much.                                  24   that was their interaction. Then we'd
25  Q. Why not?                                             25 oftentimes, he'd go back home and we would


Min-U-Script >1                    Area Wide Reporting and Video Conferencing                     (23)Pages 89 - 92
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1              Page 24 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                               Page 93                                                      Page 95

 1 oftentimes follow him home and spend time over         1    Q. Did she go to the doctor?
 2   there.                                               2    A.     No. I think the last time she had been
 3    Q. And why would Marty not come over?               3   to the doctor would have been around the birth of
 4    A. Cory had a very good relationship with           4   Larson.
 5   her father. And — but she had a contentious          5    Q. So, when — at the time that she died,
 6 relationship with her mother. Marty was critical       6   she had been sick the days before then, right?
 7 of, you know,how Cory handled the kids sometimes.      7    A.     Correct.
 8   She was critical of how she kept the house and       8    Q. And it's been described in a number of
 9   didn't feel like she did a very good job of          9   ways; flu-like symptoms and whatnot, correct?
10   keeping the house. And she was also critical of     10    A.     Correct.
11   her drinking of alcohol or the quantity,            11    Q. She never saw a doctor at that point in
12   specifically Marty voiced her concern with          12   time?
13   drinking hard alcohol or the vodka tonics.          13    A.     No.
14    Q. Did they know that she — that you               14    Q, When did you first realize that she was
15   considered her bulimic?                             15   sick?
16    A. Mary and 1 had a conversation regarding         16    A. She was sick that weekend. I'm not sure
17 concerns I had about both Cory's bulimia and her 17 when that started. If it was Friday night I
18 drinking. 1 believe in the fall, early winter, of 18 know that I took Larson to his basketball game at
19 2005.                                             19 the YMCA Saturday morning. And that is normally
20  Q. And what was discussed?                       20 something that Cory would attend. And she decided
21    A. It was an evening where Cory had had a          21   not to attend that.
22   lot to drink and was confrontational. And I left    22  Q. Did you and her go out to dinner on
23 the house and came over to Marty's house that         23 Friday night at a place like ~ what's the name of
24 evening. And said, hey, Marty,I'm concerned           24 it? Did you go out to dinner on Friday night?
25 about Cory. She's always been confrontational.        25   A. I don't have any specific recollection

                                               Page 94                                                      Page 96

 1   You know that. But,I'm concerned about the           1 ofthat I think a lot of my recollection comes
 2 drinking and the bulimia, and the impact that it's     2 from reviewing the police reports. From — that I
 3 having. I'm at home more. I'm seeing it more. I        3 gave,from the interviews I gave with Detective
 4   have concerns.                                       4 Baird. And there may have been something
 5    Q. And nothing was done?                            5   mentioned in there that we went to a bar
 6    A. Nothing was done.                                6 restaurant on Friday night, maybe Mr.Bills.
 7    Q. Why no intervention ofsome type if she           7   Which was —
 8   was as bad as this?                             8  Q. That sounds right.
 9  A. With Cory,I mean I can speak for me           9  A. Which was a place that we would
10 personally,it was how to approach her with those 10 frequent.
11 issues. Because with the bulimia, because I had       11 Q. And was Lyndsay your in-house babysitter
12   attempted to. And any discussion was rejected.      12 at that time, or did you have to get babysitters?
13   The alcohol use,looking back, was more difflcult    13    A. I'm not sure about that transition. I
14   for me because I was drinking too. And so I don't   14 think when we would go out together,just the two
15   know that I was prepared to stop. So, it was not    15 of us,it would typically be to the Quincy Country
16   an issue. And Marty, you know, Marty had her        16 Club. And I think we were still having a neighbor
17   hands pretty full with the situation with John.     17   come over.

18   John was dying. And I don't believe she was in a    18  Q. Okay. Were you a ~ is that a private
19   position to take on those issues either.            19 club? The Quincy Country Club?
20    Q. Was - did Cory have a doctor?                   20    A.     Yes.
21    A.   She had an OBGYN that was her doctor          21    Q, Were you members?
22   when Larson was born.                               22    A.     Yes.
23 Q. Did she have a general practitioner-               23    Q. Full members?
24 practice doctor?                                      24    A.     Yes.
25    A.   No. Not-                                      25    0. Golf and whatever else?


Min-L-Scripf^;                    Area Wide Reporting and Video Conferencing                     (24)Pages 93 - 96
                                                1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                Page 25 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                                 Page 97                                                    Page 99

 1    A.     Yes.                                          1 and she had thrown up. So,1 know she was
 2    Q. So, would you frequent the country club           2 throwing up at that point.
 3   a fair amount?                                        3  Q. Did you see her throw up?
 4    A. Yes. Cory did not golf. I did not. I              4     A.     No.
 5   golfed very little. It was a place that we spent      5  Q. Was she jaundiced at all?
 6   a considerable amount of time during summers with     6  A. 1 think she appeared sick or sickly.
 7   the kids at the pool. The kids were involved in a     7 But,1 don't know if I would classify it as
 8   lot of activities at the Quincy Country Club. And     8 jaundiced.
 9   there were minimums on — so during the winter         9  Q. You didn't notice any discolor of her
10   months, you know, we would go there for dinner to     10   skin?
11   satisfy those minimums.                          11         A. No. I mean,she was very light
12    Q. Right. So the best of your memory is         12        complected. And so,if anything,she was light
13   the earliest you remember her being sick would   13        complected.
14   have been Saturday morning? And that equates with14         Q. Were you aware of her falling at all
15   Larson having a basketball game that morning?    15        during those days leading up to the death?
16    A. Logan having a basketball game.              16         A. Again, a lot of my memories of what
17    Q. All right. You had said Larson, and 1        17        happened back then come from my review of the
IS   was wondering; he was four,I don't know how he — 18        police reports having been so many years. I do
19    A. Yeah, my mistake.                            19        recall reading a statement that I made,as well as
20    Q. Logan had a basketball game?                 20        I think a statement that Lyndsay made about her
21    A. Logan had a basketball game.                 21        falling out of bed. And that does jog my memory
22    Q. And it was you took him, but normally        22        that, yes,there was an incident where she fell
23   she would take him?                              23        out of bed, and told me about it.
24    A. WeU,normally we would go together.           24          Q. You told the police that?
25    Q. Okay. So, that's your best memory            25         A.     Yes.


                                                 Page 98                                                  Page 100

 1 regarding the earliest you remember her being            1    Q. And do you ~ but, you don't — you were
 2   sick?                                                  2   not present when she fell?
 3    A.     Yes.                                           3    A.     No.
 4 Q. And did she get progressively sick over               4    Q. You only know that because she told you
 5 the next few days, or was it about the same?             5   that?
 6    A. I don't know that 1 remember any                   6    A. Yes. She reported that to me.
 7 progressiveness. She was spending time in bed.           7    Q. Did she tell you when that happened?
 8   She didn't feel well. She didn't eat with us. I        8    A.     No. And 1 don't remember even when she
 9 just, you know,I kind ofjust took charge of the          9   told me. But,it was something that in the course
10   kids. And —                                           10   of JeffBaird's questions about anything 1 might
11    Q. And she didn't see a doctor?                      11   know regarding her health,I remembered that, and
12    A.     She did not see a doctor.                     12   told him that.
13 Q. Did you take her temperature or know of              13    Q. And you did not notice any bruising or
14 her taking her own temperature?                         14   cuts on or about her face?
15    A. No. I did not take her temperature and            15    A. No.
16   1 do not know whether or not she took her             16    Q. Did she — are you aware of any habits
17 temperature. 1 do remember her indicating that          17   that she had regarding biting her lips?
18 maybe she had a fever at some point.                    18    A.     No.
19 Q. Was she vomiting at all to your                      19    Q. What about the inside of her mouth?
20 knowledge during those days leading up to the           20    A.     No.
21   death?                                                21    Q. Were her lips chapped during those days
22  A. Yes. And 1 specifically recall the                  22   leading up to the death?
23 night,that Monday night, or maybe after midnight,       23    A. 1 don't recall her lips being chapped
24 she asked me to get her another Ibuprofen or some       24   leading up to those days. I do remember seeing
25 nonprescription drug that because she had taken it      25   her lips chapped or dry when 1 found her in bed


Min-U-Script                        Area Wide Reporting and Video Conferencing                   (25)Pages 97 - 100
                                                  1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                 Page 26 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                  Page 101                                                   Page 103

 1   that morning.                                            1  Q. Do you Still have the card that you
 2    Q. So, you would have been home on                      2 bought for her?
 3   Saturday ~ well, Friday night, if the police             3    A.   No.
 4   report is accurate, you would have gone out to           4    Q. Why not?
 5   dinner with her?                                         5    A. Various moves. Some things that were
 6    A.   Yes.                                               6   kept. Some things were weren't. Some things that
 7    Q. And Saturday you were home,and took the              7   were in garages that were exposed to weather, etc.
 8   ~ took Logan to his game?                                8 Just not — not something I kept.
 9    A.   Correct.                                           9  Q. Okay. So, at this time you were
10    Q. And were you home the remainder of the              10 teaching at Quincy, correct, Quincy University?
11   day?                                                    11    A.   Yes.
12    A.   I think so.                                       12  Q, Okay. How many classes were you
13    Q. Do you remember her condition?                      13 teaching at that time?
14    A. What I remember is that she stayed in               14  A. I was teaching two classes. I was
15   bed that weekend. And she didn't leave the house.       15 teaching an evening class that met for, 1 think I
16   At one point 1 think I went to the store to get         16   believe it was four hours. It was a once a week
17   food. 1 was doing all the cooking. Simple               17   class, it was nontraditional students.
18   cooking just for the kids. But,I don't remember         18  Q. What does that mean?
19   her leaving the house. She would ~                      19  A. Meaning it was — the students were in
20    Q. Do you remember —                                   20 the adult degree program. And so their classes
21    A. She would get up occasionally. But, not             21 were in the evenings. They had — they worked
22   for any extended period of time.                        22   during the day. And they were accelerated so they
23    Q. Had you planned anything for her for                23   were like a ten week class.
24   Valentine's Day?                                        24    Q. Night school?
25    A.   Yes. 1 believe I had — I think 1 had              25    A.   Yeah.


                                                  Page 102                                                   Page 104

 1 purchased a card. Other than that, 1 was maybe             1    Q. Okay. So you had that class, then you
 2 going to get flowers or something that day.                2   had another class?
 3  Q. Did you? Had you ordered them?                         3    A.   Yes.
 4    A.   No. I had not.                                     4    Q.   And when was the other class —
 5    Q. Where was the card at the time that she              5    A.   I also thought ~
 6   had died? Where was it?                                  6    Q.   ~ meeting?
 7    A.   I don't remember. I think I would have             7    A.   Yeah,1 also taught a traditional class
 8 had the forethought to buy it in advance of                8 that met on Tuesday and Thursday mornings from -
 9 February 14th. And I had been to the store. And            9   1 believe it was 8:30 to — I can't remember if it
10   I don't —                                               10 was 8:30 to 10:00,or it was 8:00 to 9:30. I'm
11    Q. And did you ~ you don't know if you                 11 just not -- but it met twice a week. It was a
12   ordered flowers in advance?                             12   three hour class. It met for an hour and a half
13    A. No,I did not order flowers.                         13 on each day,Tuesdays and Thursdays.
14  Q. Difficult to order them the day of                    14  Q. And we've seen that you made a decision
15 Valentine's Day,as I understand?                          15 at some point in time that you were going to
16  A. For me, my habit, whether it's                        16 cancel that morning class on Tuesday, right?
17 insensitive or not, was more to just buy flowers          17    A.   Yes.
18 that day, versus order. I mean,in response to       18  Q. And when did you make that decision?
19 that question,I guess it's a little bit             19  A. 1 made the decision regarding that
20 unresponsive, but there were, after her death, I    20 morning class, that morning.
21   remember discovering the card that she bought me, 21  Q. What time did you make that decision?
22   as well as the candy,that she had my favorite     22   A. It was after we got up. It even could
23   cherry sour candy in a closet after her death.    23 have been made earlier in that morning hours when
24    Q. Do you still have it?                         24 I got her that Tylenol or whatever she was asking
25    A. No.                                           25 that I made the decision, okay,I'm going to need


Min-lJ-Script®                     Area Wide Reporting and Video Conferencing                     (26)Pages 101 - 104
                                                   1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1               Page 27 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                 Page 105                                                      Page 107

 1 to take the kids to school. I'm going to have to          1    A. The only process that 1 used was putting
 2   cancel that class. I had already canceled the           2   the note on the door. I hadn't canceled — 1
 3 class the night before. And so it was just a              3 don't think 1 had canceled that many classes prior
 4 matter of canceling.                                      4 to. 1 may have canceled it, and I would have used
 5    Q. So, there was ~ the class that met at          5 a note, versus e-mail. 1 didn't have all my
 6   night met the night before on the Monday night?    6 students' e-mails. It's not quite as extensive
 7    A. Yes.                                           7 e-mail use as it is today.
 8    Q. And it met every Monday?                       8  Q. So, that wasn't part ofthe practice?
 9    A. 1 believe so. 1 mean,again, it was an          9  A. 1 mean,it may have been part of the
10   accelerated program,so it would have, you know, 10 practice of other teachers. But, as an adjunct
11   which was kind of a big deal because it was a     11 instructor, that's not how 1 had done things. And
12   matter of making up four hours. 1 couldn't cancel 12 given the decision to make those cancellations,1
13   that class more than once.                        13 guess maybe somewhat last minute, it wasn't
14    Q. Weren't you coaching Lincoln's                14 something that 1 call the office and say, hey, do
15   basketball team practices on Monday nights?       15 this.
16    A. He did have practice on Monday night.         16  Q. Did you, were you required, or was it
17   And that was one of the reasons 1 canceled that        17 the practice to notify the department head that
18   class, that he — that 1 needed to take him to          18 you were canceling a class?
19 that. And she couldn't get him to that.                  19  A. No. I mean,it wasn't my practice. And
20 Q. I thought you were the coach?                         20 I'm not aware that there was any requirement.
21    A. With all the kids,through the years,               21  Q. So, you made the decision to cancel
22   which teams 1 coached and which teams that 1 was       22 Monday night's class sometime Monday afternoon or
23 an assistant coach are a little bit fuzzy at this        23 leading up to it. And then you made the decision
24 point. But,1 do — 1 was a coach, and 1 — I               24 to cancel Tuesday's class the morning of Tuesday.
25   can't remember if that time was later than normal. 25        A.   Uh-huh.


                                                 Page 106                                                      Page 108

 1   We had a blocked time. So,I can't ~ I don't             1 Q. And did you and Cory go to bed together
 2   remember why,ifI was the head coach,I may have          2 Monday night?
 3   been,it necessarily conflicted with my class.           3    A. What 1 recall is she at some point 1
 4   But,it did that night.                                  4   think after the kids went to bed,she was
 5    Q. So, you canceled. When did you cancel               5 downstairs for a period of time. And I also
 6 the Monday night class?                                   6   recall that there was some work that had to be
 7 A. 1 don't specifically recall when that                  7   done regarding cupcakes, you know,something in
 8 class started. 1 want to say it probably started      8       preparation. She had already done the Valentine's
 9   at six o'clock. So,1 would have went over some      9       with them separately upstairs. But,there was
10   time that afternoon before six, and put a sign on 10        something to do with cupcakes and icing them
11   the door saying that that class was canceled. It 11         something.
12   may have included some sort of reading assignment. 12             And so she came down with,for that, and
13   And when we met again.                             13       as 1 recall I had to finish some of that up
14    Q. You were living on Kentucky Avenue at          14       because she did not feel well. And she went
15   the time?                                          15       upstairs. 1 finished that.
16    A.    Yes.                                            16         And -
17  Q. And how far was that from Quincy                     17    Q. The cupcakes you finished?
18 University?                                              18    A. Yeah,I think. Something that sticks in
19  A. Not very far.                                        19   my mind about cupcakes. And then I believe 1 fell
20 Q. How long would it take you to get back                20   asleep on the couch while she was upstairs. And
21   and forth?                                             21   then at some point 1 woke up and went upstairs and
22    A. Without traffic, ten minutes.                      22   joined her in bed.
23 Q. Okay. Was there any other process for                 23    Q. And if you're laying on your back ~
24 canceling a class besides putting the notice on          24   well, did you have regular spots in bed between
25   the door?                                              25   the two of you?


Min-l-Script'!?;                   Area Wide Reporting and Video Conferencing                     (27)Pages 105 - 108
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                 Page 28 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                  Page 109                                                    Page 111

 1     A.   Yes.                                               1  A. 1 recall that from my review of the
 2    Q. And if you were laying on your back, who              2 record after my arrest, yes.
 3   would be right and who would be left?                     3  Q. And did she take that up to bed with her
 4    A. On our backs,I was on the right-hand                  4 that night?
 5   side of the bed. She was on the left-hand side.           5    A.   I don't know.
 6     Q. All right. And the doorway to the                    6    Q. You don't know when that got there or
 7   bedroom would have been on which side of either of        7   when it was there?
 8   you or the bed?                                           8    A.   No.
 9    A. There were two doorways to the bedroom. 9                  Q. Well, did she have a habit of taking
10   The doorway to the hallway would have been on the 10          alcohol to bed with her at night?
11   right side of the room same side as I would be on        11    A.   Yes. That would be common.
12   the bed. The bed was centered. And then on the           12  Q. So,she would sit in bed before falling
13   left side, her side, was a doorway that led to the       13 asleep and drink alcohol?
14   boys' room.                                              14  A. She did most of her drinking downstairs.
15    Q. So, it's your memory that Cory was in                15 And then going to bed. But,it would not be
16   bed before you. You had to finish up the           16 uncommon to have alcohol on the bedside stand
17   cupcakes. And then you fell asleep on the couch,   17 also.
18   and then at some point in time woke up and went to 18   Q. Did you notice the glass with alcohol in
19   bed?                                               19 it before it was taken by the police or whoever
20     A. Woke up and went upstairs and 1 recall        20 took it?
21   that she was maybe still awake. Again,1 think      21   A. No. That's not something that 1 noted.
22   that was the time frame that she had indicated     22   Q.   So, the Sierra Mist was not ~ that you
23   that she had thrown up whatever she had taken, and 23 got her, was unrelated to whatever that was next
24   wanted another one of those. And — but I believe         24   to her on the bed?
25   she was awake and feeling sick, and could not            25    A. That's my understanding.

                                                  Page 110                                                    Page 112

 1 sleep at that point.                                        1 Q. Did she keep a bottle of alcohol
 2 Q. So you got her a pill?                                   2 anywhere in the bedroom near the bed? Or anywhere
 3 A. Yeah. Again,Ibuprofen, Tylenol,                          3   in the bedroom?
 4 something for headaches or reducing fever.                  4    A. I would recall after, you know,her
 5 Something to that effect.                                   5   death, probably around the same time I found the
 6  Q. Where did you go to get it?                             6   Valentine's Day card,and to me,and my gift, the
 7     A. 1 don't know if that was in the kitchen              7   cherry sours, that I was doing some cleaning up
 8   or in the bathroom.                                       8   and I found an empty bottle of vodka in the room
 9     Q. Did you smell vomit in the bathroom?                 9   somewhere. 1 don't remember where 1 found it.
10     A. 1 don't recall smelling vomit in the                10 Q. Did you keep the card and candy that she
11    bathroom.                                               11 bought for you?
12 Q. But, you did get her, whatever pill it                  12  A. 1 did for a period of time. It was —
13 was,that she wanted?                                       13   that was an emotional moment when I found that.
14  A. Yes. 1 got her that. 1 may have also                   14 It was unexpected. It was, again, a time that 1
15 got her a Sprite or something to settle her                15 think I was just cleaning up the room. But,I am
16 stomach. Something in my mind stands out about —           16   not sure what —
17     Q. Did you get her a Sierra Mist?                      17    Q. You don't still have it?
18     A. That's possible.                                    18    A.   No.
19     Q. Was it ~ did you mix it with vodka?                 19    Q. Why didn't you keep it?
20     A.   No.                                               20         MS.THOMPSON: Asked and answered.
21     Q. Did she mix it with vodka?                          21    Q. I don't think I asked.
22     A.   Not that I'm aware of.                            22         MS.THOMPSON:He did. You can answer
23     Q. You understand, you recall that there               23   again. Curt.
24    was a glass next to the bed that I believe had          24    A. There were a lot of things that 1 kept
25    vodka in it? Do you recall that in the record?          25 immediately after the funeral that stayed in the


\lln-l -Sci ipt«                     Area Wide Reporting and Video Conferencing                    (28)Pages 109 - 112
                                                       1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                Page 29 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                  Page 113                                                  Page 115

 1 house for a while. And when we moved, various              1   school?
 2   things got boxed and other stuff was kept out.           2    A.     Yes.
 3   Lyndsay kept some stuff. So,I'm not sure where           3    Q- So when you woke up was Cory still in
 4   that card would have gone.                               4   bed?
 5    Q. So when you went up to go to bed that                5    A.     Yes.
 6   night, you know at some point in time you got up         6    Q. What did you do when you woke up?
 7   to, or you brought her a pill, or may have brought       7    A. I probably got up. Went downstairs.
 8   her Sierra Mist or Sprite or something; she was in       8   I'm a coffee drinker now. I was a coffee drinker
 9   bed when you did this?                                   9   then. I would have made coffee. I had to prepare
10    A.   Yes.                                              10   a note and take it to Quincy University. I think
11    Q. And you're not sure whether you had gone            11   I got the kids up and moving before I left to go
12   up and got in bed first, and then at some point in      12   to Quincy University. At that point I was still
13   time she woke you up to get it? Or whether that         13   in my,I guess you could call it pajamas; they
14   was immediately when you got up there?                  14   were just sweat pants, sweatshirt-type outfit. Not
15    A. I'm not sure. I just remember her                   15   really pajamas.
16   making that request, and me fulfilling that.            16    Q. Is that what you slept in?
17    Q. Sometime in the middle of the night?                17    A. Yes. And so, it was, again, it was a
18    A. Sometime, yes.                                      18   compressed time frame. So,I rolled out of bed.
19    Q. And when you got into bed you were on               19   Did what I needed to do to get the kids moving.
20   your side, she was on her side?                         20   And got that note. Took it to Quincy University.
21    A.   Yes.                                              21   Came hack. And continued with getting the kids
22    Q. And was she wearing pajamas?                        22   ready for school and those activities.
23    A.   Yes.                                              23    Q. So, what time did you go to the
24    Q. Did she normally wear pajamas to bed?               24   University?
25    A.   Yes.                                              25    A.     It would have been — it would have been


                                                  Page 114                                                  Page 116

 1    Q. Did she normally wear pajamas during the             1 sort of the next thing 1 would have done as soon
 2   day?                                                     2 as I got the kids up. So, between 7:00 and 8:00,
 3    A. I mean,she was ~ she would stay up                   3 probably between more 7:00 and 7:30. I don't
 4   late and if she didn't have, you know,some place         4   recall. I know there's details in Detective
 5   to be in the morning,she would wait until later          5 Baird's report on that.
 6   in the day to get dressed. But,it wouldn't be            6  Q. And you went up to the University, and
 7   normal for her to be in pajamas all throughout.          7 you put the class canceled sign on the door to the
 8    Q. Okay. Was she in pajamas while she was               8   classroom?
 9   working on the cupcakes before you took over?            9   A. I remember going to Quincy University
10    A.   Yes.                                              10 and putting a sign up. I don't remember whether
11 Q. Had she been in pajamas all day on                     11 it was two signs, one sign, or which door.
12 Monday?                                                   12  Q. How would you have affixed it to the
13    A. I think so, but I'm not sure.                       13   door?
14  Q. She didn't change then when she got into              14    A. Tape.
15 bed on Monday night after coming up from the              15    Q. You brought a roll oftape with you?
16   kitchen?                                                16    A. I'm sure I would have,other than maybe
17    A.   I don't know.                                     17   propping it in the door. That's just a detail I
18    Q. So, when you ~ well, what time did you              18   don't remember.
19   wake up in the morning?                                 19  Q. Let's mark this as exhibit number ~
20    A. I think it was 6:00,6:30 time frame.                20 make it Curtis Exhibit 1. I know some people want
21    Q. Did you set an alarm?                               21 to do consecutive throughout the case, but 1 don't
22    A. I did. Because I knew I needed to be                22   think that ever works.
23   up. And that I would be taking the kids to              23          (Whereupon,Deposition Exhibit No. 1 was
24   school.                                                 24   marked for identification.)
25    Q. And you expected to take the kids to                25




Min-L-Sci ipl R                     Area Wide Reporting and Video Conferencing                    (29)Pages 113 - 116
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                 Page 30 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                 Page 117                                                    Page 119

 1   BY MR.DiCIANNI:                                          1   presented to me. And that was,if this is the
 2 Q. Have you take a look at what's been                     2   sign, why hadn't it been printed? And my only
 3 marked as Exhibit No. 1. So, first page,can you            3   explanation for that is that it was a new
 4 identify that document?                                    4   computer,it was a new printer. It was wireless.
 5    A. I believe that is a — it's a business                5   1 recall having problems with that printer. And
 6 law 215, which is the course that I taught, class          6   an explanation is that 1 made the sign. It
 7   canceled. Next class on 2/16.                            7   wouldn't print. And therefore, I wrote a sign
 8 Q, Yeah. Is this the cancellation sign                     8   and took it to Quincy University. What I know for
 9 that we've just been talking about?                        9 sure that I'm not speculating is that I took a
10    A. I don't know if this is the cancellation            10 sign to Quincy University. And put it on — at
11 sign. If you would have asked me that question            11   least a door.
12 before the investigation, I would have said yes.     12          Q. You don't have any memory of that, but
13   Based upon the investigation, and information that 13        that's your only explanation for this discrepancy
14   somehow this did not get, was not printed at the 14          in the printing record?
15   time frame,and if it was not printed, then it was 15           A. Right. I don't have a specific memory
16   not the sign that I used to post on the door.      16        of a printer working, not working.
17    Q. Explain to me what you mean by that?           17          Q. The computer that you would have made a
18   What did the investigation, how does the           18        sign on,that was your computer?
19   investigation affect your ability to identify this 19         A.   Yes.
20   document?                                          20         Q. And at some point in time that came into
21    A. It was my understanding that it was            21        possession ofErika Gomez?
22   communicated to me that in discovery there was a 22           A.   Yes.
23   forensic evaluation, what have you,of the          23         Q. And how did that happen?
24   computer that I would have used to prepare this 24            A. There were computers in the house,
25   sign. And that I believe, and it's been a long     25        specifically three laptops. Two of which had not

                                                 Page 118                                                    Page 120

 1   time since I looked at this, that it indicated           1 been used. Had just been put in storage. And
 2   that the sign that was on that computer, had not         2 when we got the divorce, or when we separated,I
 3   been printed prior to me going to Quincy                 3 took the computer that I was using at the time,
 4   University and putting a sign on a door or two           4 and those other two computers remained in the
 5   doors. Whatever it might be.                             5   house.
 6    Q. Well, does this look like the sign that              6    Q. One of which was the one that was in
 7   you printed from that day?                               7   your kitchen?
 8    A.     It looks like what was contained in the          8    A. One of which was the laptop that I
 9   discovery.                                               9   purchased either in December of 2005 or January of
 0 Q. Right. But,from your memory, does it                   10   2006,that I was using at that time.
 1 look like what you printed that day?                      11    Q. And that was the one that would have
 2 A. I don't specifically remember printing                 12   been in your kitchen on Kentucky?
 3   this sign that day.                                     13    A. It was a laptop. So,it moved around
 4    Q. You printed ~                                       14   the house. The printer itself was on the kitchen
 5    A. I know that I made a sign and took it               15   on a shelf. But the computer was in various
 6   over to Quincy University.                              16   locations.
 7    Q. You made a sign on your computer?                   17     Q. What about the second page? Does
 8    A. I clearly made a sign on the computer.              18   that ~ can you identify that?
 9   And I may have made a sign not on the computer          19     A. Yes. That was a sign that I believe
20   that was the sign that then was placed on that          20   this is a sign that I would have prepared for that
21   door.                                                   21   class the night before.
22  Q. And if you didn't ~ you're just                       22     Q. This is the sign that we talked about a
23 guessing or estimating, speculating, that you may         23   little while ago that you went to the University
24 have made a sign not on the computer?                     24   sometime in the late afternoon, early evening, of
25  A. I'm responding to the issue that was                  25   that Monday before to put on the door?


Min-lJ-Scriptf                      Area Wide Reporting and Video Conferencing                     (30)Pages 117 - 120
                                                      1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1               Page 31 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                Page 121                                                   Page 123

 1  A. Right.                                               1    A. Well, first — first time I was ever
 2 Q. Now,this says no class on Monday due to               2   made aware that students were claiming there was
 3 jury trial. What does that mean? Did you write           3   no sign was through the police, reviewing the
 4   that?                                                  4   discovery after my arrest. And until then no one
 5    A.      Did 1 what?                                   5   had ever mentioned anything to me. And so, I
 6    Q. Did you write that?                                6   don't know why some students do not remember
 7    A. Well,I would have typed it.                        7   seeing a sign on the door. I mean,there are
 8    Q. 1 mean, that's what I'm saying. You                8   possibilities. I would be speculating. But,one
 9   typed?                                                 9   possibility is that,I mean,obviously it could
10    A. I don't have any specific recollection            10   have fallen off. It could have been removed by a
11   of typing it. But,1 understand that to be the         11   student for whatever reason. Or,the students
12   document that they pulled off the computer.           12   entered — I only put one sign up and the students
13    Q. Okay. And do you, as you sit here now,            13   entered the other door. There were two doors.
14   can you recall what you meant by due to jury          14   So,in looking back,and understanding there were
15   trial?                                                15 students who said they didn't see a sign. I'd be
16    A. Two possibilities. I don't- I may                 16 speculating. But those are the possibilities.
17   have had the potential of going to a jury trial       17  Q. Did you ever hear of any students saying
18   sometime that week. 1 don't know if that was a        18 they did see the sign?
19 jury calendar week. Whether or not I truly had a        19    A. I think there were students that were
20 jury trial. I think the more likely possibility         20 interviewed, again, based on my review of the
21 is that rather than say, no class because my wife       21   discovery, that did not know whether or not there
22 is sick,I used the excuse that I had a jury             22 was a sign. And then there were one or two
23   trial.                                                23 students said, I don't remember or maybe again
24  Q. When you had juiy trials, did you cancel            24 there wasn't a sign. Those interviews were
25 class? Your night class?                                25 conducted years after that event. Maybe their

                                                Page 122                                                   Page 124

 1    A. Maybe. I mean,I had jury trials                    1 recollection is wrong. I don't know.
 2 throughout, you know,seven plus years I worked at        2  Q. Did you have the Thursday class that
 3 the State's Attorney's office. They were time            3   week?
 4 consuming. I would have to focus on that.                4    A. I don't believe — I'm certain I did not
 5  Q. How many jury trials did you do, have                5   have the Thursday class. That I would have
 6 you done?                                                6   canceled that class. And I think in that
 7    A. Over a dozen, I think.                             7   circumstance I did contact the University, and let
 8    Q. So, you went to the University that                8   them know that the circumstances and the fact that
 9   morning, at some point in time you put a sign on       9 I would not be teaching that Thursday class. And
10   the door, and you're not sure if, well, we know       10   I'm — I know I returned to that class. Whether I
11   you put a sign on the door.                           11   returned that next Tuesday, or that next Thursday,
12    A. Right. I know I went to Quincy                    12   I don't recall.
13   University to put a sign on the door, yes.            13    Q. So, you didn't put a class canceled sign
14    Q. And you're certain that you did put a             14   up for Thursday?
15   sign on the door?                                     15    A. 1 did not. What the University or the
16    A. I went there to put a sign on the door.           16   business school office who I worked with, whether
17   I'm certain that I put a sign on the door.            17   it be the secretary or the Dean,I don't remember
18    Q. Are you certain that you brought                  18   who I talked to, what they did in order to cancel
19   something that allowed to affix it to the door?       19   that, I don't know.
20    A.      I believe so.                                20    Q. So, after you put up the sign, you
21  Q. And you're aware that there were some               21   returned home?
22 students in your class who gave statements that         22    A.   Yes.
23 there was no sign on the door?                          23 . Q. And when you got home, what was going
24    A. I am aware of those statements.                   24   on?
25    Q. And what is your explanation for that?            25    A. I recall the kids were up. There was


Min-U-Script w                     Area Wide Reporting and Video Conferencing                   (31)Pages 121 - 124
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                Page 32 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET.ADAM GIBSON                                                                                           July 6,2018
                                                  Page 125                                                  Page 127

 1 activity. Cory was up. There was — which 1                 1    A.    I would assume that she did. That's her
 2 guess was normal in our house with three children,         2   side of the bed.
 3 someone just finding the clothes that someone              3    Q. Did you cover her up with covers?
 4 wanted to wear,and I do recall someone needing a           4    A.    I don't remember whether I covered her
 5 specific pair of pants. And Cory going downstairs         5    up or not. It would seem to me that I would, you
 6 to get those and coming up with those. And either         6    know,tuck her in to make sure she was
 7 giving them to me or giving them to ~ I'm sure it         7    comfortable. But,I don't remember that
 8 was one of the boys.                                       8 specifically, whether or not 1 put covers on her.
 9  Q. And she went down to the basement?                     9  Q. Did you have any conversation with her
10     A. Yes,the wash.                                      10   at the time?
11     Q. That's where your washer and dryer was?            11  A. Other than just walking up, her up the
12     A.   Yes.                                             12 stairs, and just ~ no,1 don't remember having a
13    Q. And that would have been approximately              13   conversation with her.
14   what time, if you can tell us?                    14  Q. Was she able to walk on her own?
15    A. It was after I returned from putting the      15  A. Yes. I mean,I didn't carry her. I
16   note at QU,but before I left with the kids to     16 guided her. I could tell she wasn't feeling well.
17   take them to school. I think the approximate time 17 And that the effort of coming downstairs, going
18   that we would typically leave in order to make it 18 into the basement,coming up, had taken something
19   to school, the two schools on time, was sometime 19 out of her. And that she just needed to rest.
20   between 8:00 and 8:15.                            20  Q. And you did not see Larson awake at this
21    Q. And before you left to take the kids to       21 point?
22   school, where was Cory? At the time you were      22  A. No.
23   leaving to take the kids to school, where was     23  Q. So, you took the kids to school and
24   Cory?                                             24 returned. And what time would you have gotten
25    A. I remember Cory sitting on the stairway. 25 back to the house?

                                                  Page 126                                                  Page 128

 1 going upstairs. And making sure that the kids had          1    A.    Sometime around 8:30. Either before or
 2 all that they needed to have, specifically                 2   after that time frame.
 3   valentines. And then I recall that I told her or         3  Q. And according to your statement you came
 4 suggested that why don't you just go to bed. And           4 in, and you didn't see Larson, right?
 5 I think I helped her up. Either hand or — and              5    A.    No.
 6 then just kind of walked her up the steps. Led             6  Q. You went to the kitchen to work on your
 7 her into our bedroom. And made sure she got to             7 computer?
 8   bed.                                                     8    A.    Yes.
 9     Q. So you helped her into the bed?                     9  Q. And what — you had a meeting at 9:30 at
10     A. I remember helping her into the bed.               10 the University?
11   Yes.                                                    11    A.    I remember there was ~ that there was
12    Q, And as 1 understand it, you put her on              12 something that caused me to realize that 1 needed
13   your side of the bed?                                   13 to shower and be somewhere. I don't specifically
14     A.   I did.                                           14 remember what that was. But, there was — you
15  Q. Why did you do that?                           15          know,1 worked on the computer,and 1 decided, you
16  A. What I recall is that, again,she was           16          know,I need to get in the shower. And do
17 feeling bad. And as we walked in, rather than      17          whatever I need to do. I don't remember what that
18 have her go all the way around to the right, there 18          was.

19 was a sewing machine,there were various things on 19            Q. What did you do on the computer?
20 her side of the bed,there was a makeup table.      20           A. I don't recall. You know,that computer
21 Rather than negotiate that, and the fact I wasn't 21           had my e-mail. It had my calendar. So,I imagine
22 going to bed,I just took her straight into the     22          that I — I looked at my calendar to see what else
23 room and had her lie down on my side of the bed. 23            I had that day. Whether or not I needed to
24  Q. Did she normally negotiate around these        24          reschedule anything. Again,I don't know of~ if
25 obstacles?                                         25          we were in a jury schedule. I don't know if I had


Min-lJ-Sci ipl                    Area Wide Reporting and Video Conferencing                     (32)Pages 125 - 128
                                                   1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                  Page 33 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET.ADAM GIBSON                                                                                        July 6,2018
                                                Page 129                                                 Page 131

 1 a jury trial later that week. I clearly did not          1   which days. So,I don't know if he had to go to
 2 have a jury trial that morning.                          2   preschool that day. But,if he did, then one of
 3       And I may have done some e-mails.                  3   us would have to have taken him. And/or found
 4  Q, You don't ~ you told Detective Baird                 4   someone to take him.
 5 that you had a meeting at Quincy University at           5    Q. So when you came in, you went straight
 6   9:30, and it would seem that that would be a           6   to the kitchen?
 7 pretty good memory?                                      7    A.   Yes.
 8     A.   Yeah.                                        8  Q. And the only time ~ well, you went
 9    Q. And reliable memory?                            9 upstairs only to take a shower? Not to check on
10    A. Sure,sure. And what I ~ what I don't           10 Cory? You went up to take a shower?
11   recall is, you know, who that meeting was with, or 11  A. Right,that's the reason I stopped what
12   whether or not that was my established office      12 I was doing in the kitchen and proceeded up the
13   hours. If that class, I guess that ~ I'd have to   13 stairs.
14   look at the syllabus. Maybe that class was from 14     Q. And then Cory, you saw Cory and that
15   eight, that class was probably from 8:00 to 9:30, 15 caught your attention?
16   and either I would have had office hours that I       16    A.   Yes.
17 would have had an obligation to be at. Or it's          17    Q. And your bathroom is located next to the
18   possible that I had an appointment scheduled with 18       bedroom?
19   a student. But,1 don't recall.                    19      A. If you are walking up the stairs,
20 Q. Those are the two possibilities? You                 20 starting at the front hallway,it moves around.
21 had office hours or you had an appointment with         21 And so you're facing the opposite direction when
22   the student?                                          22 you reach the top of the stairs. Immediately in
23     A. If — yes. I mean,ifI had a reason to             23 front of the stairs are the boys' room. The
24   he at Quincy University, at my office, those would    24   bedroom is to the left. And the bathroom is to
25   have been two reasons that I would have been at       25   the right, and to the right. And then Lyndsay's

                                                Page 130                                                 Page 132

 1 Quincy University. I really didn't meet with             1   room is at the other end of the hallway to the
 2 other Acuity. So,I don't think it was that.              2   right.
 3 Q. So, did you ever do anything to explore               3    Q. All right. So,it's 12:30 something.
 4 what it was that you had at 9:30?                        4   Are we ready for lunch? We could break now.
 5     A.    No.                                            5          VIDEO OPERATOR:Now going off the
 6 Q. Did you have access to the computer that              6   record. The time is approximately 12:38 PM.
 7 the Erika Gomez turned over to the police?               7           (The time is 12:37 p.m.)
 8     A.    No.                                            8        (Deposition resumed at 1:06 p.m.)
 9 Q. You never asked — 1 mean, you could                   9          VIDEO OPERATOR:This is the beginning
10 have had access to it, but you never asked to have      10   ofrecording number three of the videotaped
11   it to examine?                                        11   deposition of Curtis Lovelace. We're now going on
12     A. Yeah,I guess my attorneys could have             12   the record. The time is approximately 1:08 PM.
13   asked for it to examine it. I don't think they        13         CONTINUED EXAMINATION BY
14 did. I know I have not physically seen that             14            MR.DiCIANNI:
15 computer in a long time.                                15    Q. Mr. Lovelace, when we broke you were
16  Q. So, when you returned home, why didn't              16   saying that you went up to the second floor to
17 you go to check on Cory first to see how she was        17   take a shower. And you described how the
18 doing, given that you had just put her to bed, she      18   stairwell turns you around. And when you got up
19   was sick?                                             19   to upstairs, were you able to look into the
20  A. I assumed that she was resting. And                 20   bedroom in the hallway outside of it?
21 again,I had to figure out the rest of my day.           21    A. Yes. I remember seeing to the left the
22    What I had to do. And ifI needed to cancel           22   bedroom door was open,and 1 could see Cory lying
23 anything else, Larson was still at home. He was         23 in bed,and something just to me seemed off. And
24 in preschool at the time. And he would go to            24 I did notice her hands up by her chest area. And
25 preschool in the afternoon. I can't remember            25 as I approached her,I could see that she was


Min-lJ-Sci ipt w;                  Area Wide Reporting and Video Conferencing                  (33)Pages 129 - 132
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1               Page 34 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET.ADAM GIBSON                                                                                             July 6,2018
                                                 Page 133                                                     Page 135

 1   pale, and that her eyes were open.                      1    A.   That is her in the location that I
 2    Q. So, when you were still out in the                  2 recall her in on the left-hand side as you're
 3   hallway looking into the bedroom, what was it that      3 facing the bed. The right-hand side if you would
 4   looked unusual to you?                                  4 be lying in the bed. That's where she was. The
 5    A. I'm not sure what caught my attention               5   hands, as far as the elevation, 1 don't have a
 6   first. But,something did, or it's possible that         6 specific recollection of where they were
 7   as I walked up and saw her there, I just made a         7 elevation. I think it's accurate to say that they
 8   decision to check on her. And the closer I got,         8 were around her chest area. I did not pay
 9   the more 1 could see and more concerned.                9 attention as to whether or not, and it wasn't a
10         So,looking back after this amount of             10 concern of mine, whether or not they were touching
11   time,I'm not sure of the order of events. But      11       her sweatshirt or not touching her sweatshirt.
12   that is what I did. When I saw her,instead of      12        Q. So, you can't say the photograph in
13   going right I went left, and I went into the       13       Exhibit 2 was ~ truly and accurately depicts what
14   bedroom.                                           14       you saw that day, or doesn't truly and accurately
15    Q. You said one of the things that caught         15       depict what you saw that day?
16   your attention from outside of the bedroom was the 16        A. Again,certain aspects of it, the
17   position of her hands.                             17       location of the body, everything else. As far as
18    A. Yes.                                           18       the positioning of the hands,1 think location
19    Q. And are you able to show us the position       19       they were not down by her side. They were up
20   of her hands as it looked to you from outside the  20       towards her chest. But,I don't have any specific
21   bedroom?                                           21       recollection as to whether they were where they
22    A. I've seen so many pictures.                    22       are now in that picture.
23    Q. I know.                                        23        Q. Okay. All right. Thank you. Let's
24    A. And so ~ and my memory is my memory. 24                 mark this as the next one.
25   And so I'm not sure where they were related to     25             (Whereupon, Deposition Exhibit No. 3 was

                                                 Page 134                                                     Page 136

 1 where they were in the pictures. I just know that         1   marked for identification.)
 2 her hands were not down by her side and not in her        2   BY MR.DiCIANNI:
 3 lap. But,they were on her — in her chest area.            3  Q. I will ask you to take a look at what
 4 Q. Well, were ~ so but then you walked in                 4 we've marked as Exhibit No. 3. This appears to be
 5   closer and took a look?                                 5 the same photograph,just from a different
 6    A.    Yes.                                             6 perspective, correct?
 7  Q. And then you got a closer view of her                 7    A.   It does.
 8 obviously?                                                8    Q. And would you say the same thing
 9    A.    Yes.                                             9 regarding this photograph as to the position of
10  Q. Yeah. And were her hands ~ were the                  10 the hands? You can't necessarily say that's what
11 palms of her hands touching her chest?                   11 you saw or didn't see that day?
12    A.   I don't remember.                                12    A.   Correct.
13  Q. Okay. I'm going to show you some                     13    Q. Okay. Can you describe what's up on the
14 photographs. 1 assume you've seen these so many          14   top ofthe headboard?
15 times already. But —                                     15     A. It looks like there are a couple of
16    A.   I have.                                          16   things on the headboard. What specifically are
17    Q. I think we have to do. Can you mark                17   you referring to?
18   this as the next exhibit.                              18    Q. Well, it looks like there's something
19        (Whereupon, Deposition Exhibit No.2 was           19   all the way to the left as we look at it.
20   marked for identification.)                            20   Something in the middle, almost directly over
21   BYMR.DiCIANNI:                                         21   Cory, and some things over on the right. Are you
22    Q. Let me ask you to take a look at what              22   able to tell us what those were?
23   we've marked as Curtis Exhibit No. 2. Is that          23   A. I'm not sure 1 really see what is on the
24   what she looked like when you walked into the          24 left, whether or not that's a reflection or
25   bedroom?                                               25 actually something sitting to the far left. It


Min-lJ-Script'«                    Area Wide Reporting and Video Conferencing                       (34)Pages 133 - 136
                                                     1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                  Page 35 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                   Page 137                                                   Page 139

 1   would appear that something is in the middle of           1    A.     That's a closet.
 2   the bed. That I'm not sure, that may be a remote          2    Q. That's a closet. Okay. And you
 3   control. I don't know. But,there is something             3 mentioned before that you didn't want to put her
 4   sitting there. Clearly, all the way to the right          4 on her side ofthe bed because you would have to
 5   is a box of tissues that is sitting on the                5 negotiate around things. Are those things shown
 6   headboard. And just to the left ofit appears to           6 in this photograph?
 7   be maybe a book or a paper item,something.                7    A. Yes. I mean,that 1 believe is an
 8    Q. Was that headboard butted up against the              8   accurate portrayal of what it looked like on her
 9   window frame? Or was there some space between             9   side of the bed.
10   there?                                       10                Q. And what are the objects that you didn't
11   A. I'm not sure if there — 1 imagine that    11               want to negotiate around?
12 it wasn't touching. But,there wouldn't be much 12                A. Not in that picture,I believe, is a
13   space.                                                   13   makeup table. And there were some other things,
14    Q. When you would get in and out of bed,                14   you know,between the bed. And then in the lower
15   would that headboard shake or was it pretty              15   right-hand corner, you see the couch that extended
16   secure?                                                  16 into the room. That there was then an openingjor
17    A. 1 recall it being a — fairly secure.                 17   foot travel or foot traffic around the bed. And
18   It was a wooden headboard that was attached to the       18 so as 1 recall, rather than have her take a right
19   frame of the bed. So 1 think it was secure.              19 and come that direction,I just had her walk
20  Q. And I don't mean to ask you something                  20 straight into the hedroom and had her lie down on
21 embarrassing, but did you and Cory have a sex life         21 my side of the bed.
22   at the time?                                             22  Q. So,on the foot of the bed, next to the
23    A.      We did.                                         23   foot board there's a couch?
24    Q. Did you have sex in the bed?                         24    A. Yes. Not seen clearly in that picture.
25    A.   Yes.                                               25   I think Exhibit 3 shows that couch.


                                                   Page 138                                                   Page 140

 1  Q. Did the headboard shake when you would                  1    Q. Let's mark this one.
 2 have sex? Not something you were aware of?                  2        (Whereupon, Deposition Exhibit No.5 was
 3 A. I'm guessing it would have, but I don't                  3   marked for identification.)
 4   know.                                                     4   BY MR.DiCIANNI:
 5    Q. The covers that are shown in both                     5    Q. Let me ask you to take a look at Exhibit
 6   Exhibit 2 and 3,is that what ~ you said you               6   No. 5. Obviously the covers have been pulled
 7   tucked her in.                                            7   back, correct?
 8    A. 1 said that 1 may have. It would make                 8    A.     Correct.
 9   sense that I would have at least pulled some of           9    Q. And I assume you didn't pull the covers
10   the covers up and helped her get into bed. And 1         10   back?
11   don't have specific recollection. But, it's              11    A.     No.
12   probable that I did.                                     12    Q. And you didn't ~ did you touch her at
13    Q. Okay. It appears in Exhibit 2 that the               13   all when you walked into the room?
14   covers are about halfway up; do you know if you          14     A. Yes. I recall touching her, shaking
15   covered her more than that, or if that was about         15   her. 1 think shaking the bed. I don't recall
16   where you left the covers?                               16   exactly what parts of her body 1 touched.
17    A. I don't remember.                                    17    Q. You did put your hand on her to shake
18    Q. Okay. Let's mark the next one as 4.                  18   her?
19        (Whereupon, Deposition Exhibit No.4 was             19    A.     1 did touch her, her body, yes.
20   marked for identification.)                              20    Q.     But you don't remember ~
21   BY MR.DiClANNl:                                          21    A.     I don't remember specifically where, or
22  Q. I'll ask you to take a look at Exhibit                 22   how    many times, or where I touched her.
23 No.4. The door that we see on the right side of            23    Q.     Was it on skin or was it on her clothing
24 this photograph, is that - where does that lead            24   or even on the blanket or covers?
25   to?                                                      25    A. I don't know. 1 don't recall.



                                   Area Wide Reporting and Video Conferencing                       (35)Pages 137 - 140
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1               Page 36 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                Page 141                                                         Page 143

 1  Q. Were you able to say whether her body                1   told her that. I'm not entirely sure. But those
 2 was cold or normal feeling?                              2   marks have been there as long as I've known Cory.
 3  A. I don't have a specific recollection of              3    Q. And what we see here in the photograph
 4 that. I know that from my review of the reports,         4   ofsome reddish or brownish looking marks, you're
 5   that I reported both her body being cold and warm      5   saying these are birth marks?
 6   based upon the report,1 think it was the first         6    A. And 1 am talking specifically about the
 7   officer that interviewed me.                           7   collection of what 1 would call moles or freckles
 8  Q. Yeah,I saw that. I was going to ask                  8   right in the middle of her neck.
 9 you, how do you explain that? That her body is           9    Q. I'll ask you to circle it just so the
10 both cold and warm? And how did you come to that,       10   record shows. There's no confusion in the record
11   whatever conclusion that is?                          11   what we're talking about?
12    A. Again,so many years have passed,I                 12    A. (Witness circling.)
13   don't have a specific recollection of where 1         13    Q. Those are natural marks that she always
14   touched her, and what I felt. If you're asking me     14   had?
15   to explain or speculate that, you know,some areas     15    A.    Yes.
16   of her body may have been cold. I'd say her           16    Q. Let's mark this as the next one.
17   hands. And some areas that 1 touched may have         17          (Whereupon,Deposition Exhibit No.7 was
18   been warm. And so I was describing both               18   marked for identification.)
19   observations to that ofHcer.                          19   BY MR.DiClANNl:
20    Q. As you sit here now though, you don't             20    Q. Let me ask you to take a look at this
21 remember touching any part of her body, her skin?       21   photograph. Exhibit No.7 shows a close up of
22  A. No. 1 don't remember touching her. I                22   Cory's face. And it appears to be still on the
23 remember ~ what I do remember is shaking her and        23   bed. Do you see her lips with kind oflooks like
24   attempting to wake her up.                            24   little cuts and discoloration? It that what it
25    Q. You don't remember ifyou touched her              25   looked like the last time you had seen her alive?

                                                Page 142                                                         Page 144

 1   hands?                                                 1  A. I don't recall seeing discoloration when
 2     A. I don't have a specific recollection of           2 she was alive when 1 left that morning. But,1
 3   that.                                                  3 definitely remember seeing, and that's a memory
 4    Q. Let's mark this one.                               4 that 1 have that her lips did appear that way when
 5        (Whereupon, Deposition Exhibit No.6 was           5 I discovered her in bed later on that morning.
 6   marked for identification.)                            6  Q. So, earlier, and you had seen her alive
 7   BY MR.DiClANNI:                                        7 half an hour earlier, or maybe 45 minutes earlier;
 8 Q. Ask you to take a look at Exhibit No.                 8 you didn't notice the discoloration we see on her
 9 6. This appears to be a photograph that is               9 lips?
10   focused on some marks on her neck.                    10    A. I did not notice that, no.
11     A.    Uh-huh.                                       11    Q. What about, it looks like there's a mark
12     Q. Have you seen this photograph before?            12   underneath her nose, directly underneath her nose.
13     A. I have seen that photograph before.              13   What about that one? Did you see that prior to
14     Q. Have you seen, and you've noticed the            14   the last time you had seen her when she was alive?
15   marks on her neck?                                    15    A. No,I don't recall noticing that. Or 1
16     A.    Yes.                                          16   don't have a memory of that. Nor do I recaU that
17     Q. Did you ever see the marks on her neck           17   as something that stood out to me when I
18   while she was alive?                                  18   discovered her in bed.
19     A. Yes. Cory had a birth mark,a                     19    Q. Now,does she have eye makeup on there?
20   collection of freckles or discoloration on her        20    A.    I don't know.
21   neck there. She had that ever since 1 had known  21         Q. There was some ~ also a report and
22   her. I think at one point she had even commented 22        photographs, which I don't know that I'm showing,
23 that because of the moles and everything, concerns 23        ofa cut inside her mouth.
24 about exposure to sun,she was fair complected,I 24            A. I am aware of that photo, yes.
25 remember something about that. Or maybe someone 25            Q. And that was an area of dispute during


iNlin-L-Script                      Area Wide Reporting and Video Conferencing                     (36)Pages 141 - 144
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1                   Page 37 of 41
LOVELACE V.                                                                                          CURTIS LOVELACE
DET.ADAM GIBSON                                                                                               July 6,2018
                                                    Page 145                                                    Page 147

 1   your trial as to the cause of that, correct?              1 ofsomething 1 can look at it and see if that —
 2    A.     That is correct.                                  2   Q. I don't think. I never saw a photo of
 3  Q. Were you aware that she had a cut on the                3 it. I just saw a report of it. Did you ever see
 4 inside of her lip?                                          4 a photo ofit?
 5    A.     No.                                               5   A. I think there are photos from the
 6    Q. At the time? And there was some                       6    bathroom.
 7 speculation that it may have been caused by her             7  Q. Well, there are, but not ofthe broken
 8 falling, correct?                                           8 ~ that I saw,of the broken shelf. Here, let's
 9    A.     Yes.                                               9   take a look at this one.
10  Q. And you're aware that ~ you were aware                  10      (Whereupon,Deposition Exhibit No.8 was
11 at that time that there was — she told you and              11 marked for identification.)
12   Lyndsay told you that she had fallen out of the           12   BY MR.DiClANNI:
13   bed?                                                      13    Q. Exhibit No.8, does that show your
14  A. 1 remember,again,I remember reading                     14   bathroom, a portion of it?
15 that in the report, and that does sound — I do              15    A. It shows, yes, the sink in the bathroom.
16   recall that. I didn't recall that, or it wasn't           16    Q. Would the broken shelf ~ where was the
17 an immediate memory when I was interviewed by 17                 broken shelf have been in relation to the sick?
18 Detective Gibson, but in the report 1 do recall 18                A.   I'm not sure where there was a shelf.
19 that.                                           19               It was a small bathroom. I think the only area
20  Q. You had no knowledge of her having          20               where there could have been a shelf would have
21 suffered any injuries falling out of the bed,   21               been possibly above the toilet area. But,I don't
22   correct?                                                  22   remember whether there was or wasn't a shelf.
23    A. No. I didn't have any knowledge of                    23  Q. Okay. So, you shook her, you got no
24   that.                                                     24 response?
25    Q. And you had talked to her in the days                 25    A.   Correct.


                                                    Page 146                                                    Page 148

 1 before, and even that day?                                  1     Q. Do you know if she was dead?
 2    A.     Sure.                                              2    A.   I reached that conclusion.
 3    Q. Was there anything about her speech that               3    Q. I saw somewhere in a report that you
 4   was unusual?                                               4   know CPR?
 5    A. There was mention, and I didn't recall                 5    A.   Yes. I did tell Detective Baird that I
 6 this until I read it in the report, but now I                6   had received training for CPR,and that training
 7 remember that she had complained about her tongue.          7    was with when I was at Dot Foods.
 8 And I think she had complained to,I think Lyndsay    8  Q. And you didn't feel that you should do
 9   referenced it, and I do recall Cory saying         9 CPR at that point?
10   something about, you know,her tongue feels funny, 10  A. I don't know that I really felt whether
11   and maybe that that had to do with Sprite or      11 to do that or not do that. When I discovered
12   Sierra Mist, which I'm not sure what it had to do 12 Cory,I didn't know what to do. She was
13   with any of that. But,I do remember that.         13 unresponsive. I did remember shaking her. I do
14    Q. But there was no mention ofspeech             14 believe I yelled at her. I think I even walked in
15   difficulties or any issue with speech resulting   15 and out of the room,thinking somehow that would
16   from a cut on her lip?                            16 make a difference. But, not knowing what to do,1
17    A. Not from a cut on the lip, no.                17 may have checked her pulse. I don't recall.
18    Q. One of the police reports, if1 remember       18       And then my attention or concern
19   correctly, discussed a broken shelfin the         19 immediately went to Larson.
20   bathroom. Do you remember that?                   20  Q. You did not call 911?
21    A. I remember a police report discussing a       21  A. I did not call 911.
22   broken shelfin the bathroom.                      22  Q, And you would agree with me that most
23    Q. Do you remember there being a broken          23 people would think that a natural first response
24   shelf in the bathroom?                                    24   would be to call 911, correct?
25    A. No,not particularly. If there's a photo               25    A. I understand that people would think


Min-lJ-Script^                       Area Wide Reporting and Video Conferencing                       (37)Pages 145 - 148
                                                     1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1             Page 38 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                               Page 149                                                    Page 151

 1 that that's a natural response. And that has been       1    Q. Were you at this point in time, were you
 2 posed or brought out in two trials. And my              2   convinced that she was dead?
 3 response is, my response is what my response. I         3    A. 1 was.
 4   didn't know what to do.                               4    Q. And Jon Barnard called 911?
 5    Q. So, you picked up Larson?                         5    A.     I believe he asked me if I had called
 6    A. 1 remember picking up Larson. I believe           6 911. 1 told him I had not He said, do you want
 7   he was in his bedroom. In bed. And took him out       7 me to call 911. And I told him to go ahead and do
 8   of the house.                                         8   that.
 9    Q. Okay. And you went over to the                    9  Q. Okay. So, where did you go from there?
10   Didriksens?                                          10  A. 1 went back to the house. Again,1
11    A.    Yes.                                          11 recaU making that phone call on the way. It was
12    Q. And you at some point in time also               12   a short conversation. 1 returned to the house.
13   called Jon Barnard?                                  13 I'm sure 1 would have gone into the kitchen
14    A.    Yes.                                          14   through the back door. 1 don't remember whether
15    Q. And on your cell phone?                          15 or not 1 went back up stairs. 1 do remember
16    A.    Correct.                                      16 hearing sirens,emergency personnel arriving. 1
17    Q. What — when — where were you when you            17 think in one of the reports there was some
18   called Jon Barnard?                                  18   discussion of maybe they went to the wrong address
19    A. 1 recall making the phone call to Jon            19 initially. There's something about that, that
20   Barnard after, or as I was leaving Marty's house     20 rings a bell. But,again,I returned to the
21   after dropping off Lyndsay.                          21   house,and then I met with emergency personnel and
22    Q. Larson?                                          22 police officers.
23    A. Or Larson. Sorry. Larson. And 1 was              23  Q. And a Quincy police officer met you on
24   in the process of returning to the house, and 1      24 the porch of the house, correct?
25   was talking to Jon on my cell phone. I'm not sure    25  A. 1 remember that from a report.

                                               Page 150                                                    Page 152

 1   when I dialed that number. That number was on         1    Q. You don't have a memory of that?
 2 speed dial, or favorites, or whatever it was at         2    A. I don't. I don't have a specific memory
 3   the time. And that is the number 1 called.            3   of that.
 4 Q. What kind of phone did you have?                     4  Q. Do you remember, did you know that
 5  A. 1 think it was — it was through AT&T.               5 police officer?
 6 1 think it was a Razor flip phone.                      6  A. 1 knew at least by face most of the
 7  Q. Do you remember your phone number?                  7 police officers. I'd only been in the State's
 8    A.    No.                                            8 Attorney's office a year. So 1 had some
 9    Q. You don't have that number any more?              9   interaction. But no,I don't think I knew that
10    A. No. 1 don't have that number any more.           10 officer specifically.
11    Q. So you called Jon Bamard, your boss?             11  Q. Did you see in the report that the
12    A.    Uh-huh.                                       12 officer said you were on the phone?
13 Q. And you would agree with me that most               13    A.     I did see that.
14 people would think that that is an unusual first       14  Q. And who were you on the phone with?
15 phone call to make after discovering your wife in      15  A. I don't remember being on the phone.
16 a ~ may be dead, but also may be in a distress         16 And ifI were on the phone—he says I was—I don't
17   that she can be saved?                               17 know who I was talking to.
18    A. Again,I didn't really know what to do.           18  Q. You were off with Bamard already?
19   And I can't tell you why I necessarily called Jon    19    A. I believe so. 1 believe 1 ended that
20   Barnard. Other than the State's Attorney's office 20 phone conversation as I was going into, or maybe
21   was a number that 1 had in my phone. As well as 21 just prior to going back into the house.
22 Jon was a close family friend. And someone I           22    Q. All right. So, when you — just to back
23 respected and trusted. And would know what to do 23         up a second. When you dropped off Larson at
24 when you find your wife dead in your bed,or make 24         Marty's home, you remember ~ do you remember what
25 that discovery.                                  25         Marty, how Marty described that incident?


Min-li-Script K;                  Area Wide Reporting and Video Conferencing                     (38)Pages 149 - 152
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1                   Page 39 of 41
LOVELACE V.                                                                                         CURTIS LOVELACE
DET.ADAM GIBSON                                                                                              July 6,2018
                                                    Page 153                                                      Page 155

 1         MS.THOMPSON: Object to form. You can                1     A.   Yes.
 2   answer.                                                   2  Q. Did you review them for purposes ofthis
 3    A. 1 remember what she testified to, as far              3 deposition?
 4   as that interaction.                                      4  A. I did not review those for purposes of
 5    Q. What do you remember about that?                      5 this deposition.
 6    A.   I remember she testified that it was a              6  Q. But, you had reviewed them in the past?
 7 very abrupt conversation. She may have even said            7     A.   Yes.
 8 he just, you know,handed me Larson and said      8  Q. And at any point in time did anything
 9 Cory's dead. And then turned around. And then I 9 that you read in any of those statements, do you
10 think maybe at the second trial she added       10 dispute?
11 something else that I said afterwards. And 1    11  A. No,1 don't — 1 can't recall anything
12   don't recall what that was. It's taken care of,           12   that seemed incorrect in what he asked, and what I
13 or something like that. 1 remember that part of             13   answered.
14 her testimony. Again, between the two trials 1              14    Q. And you don't have a clear memory of
15   think it was a little different.                          15   those conversations, correct?
16    Q. Well, as I remember in a nutshell, she                16  A. 1 remember having a conversation with
17   said you dropped off Larson, and then you said, by        17 Jeff Baird. 1 don't remember specifically what
18   the way,Cory is dead and it's taken care of. Do           18 questions he asked,and how I answered. Now I do
19   you deny making that statement or any part ofit?          19 after having — 1 do remember the number of times
20    A. That doesn't sound like anything that 1               20   that he interviewed me. And when he interviewed
21   would said. Nor do 1 recall saying that. That is          21   me.

22   not the frame of mind that 1 was in at the time. 22  Q. But then again, you're not ~ you're not
23 And at that point nothing had been taken care of. 23 contesting that any of the things he said you
24 In fact, as 1 went to Marty's house and handed     24 said, you actually did say?
25 Larson to her, at that point 1 don't think I still 25  A. No,I'm not contesting.

                                                    Page 154                                                      Page 156

 1   knew what to do or how to handle the situation.            1    Q. Did you know Jeff Baird before then?
 2       So, yes. I don't think I said those                    2    A. I knew of Jeff Baird. I knew Jeff Baird
 3 things.                                                      3 was a year behind Cory and I in high school,1
 4 Q. All right. So you went back to the                        4 believe. But I didn't hang around him. I don't
 5   house, correct?                                            5 think Jeff played sports. I think he was in
 6    A.   Correct.                                             6   theater. So,I don't have a lot of recollection
 7 Q. And that's when the responder started                     7   from him,from high school. I did know him as a
 8 appearing?                                                   8   Quincy police officer. Probably more because he
 9    A.   Uh-huh.                                              9   was known as ~ he had a canine. He had a dog at
10    Q. Later that day you talked to Detective                10   one point and that made him a very popular, appear
11   Baird?                                                    11   in the newspaper or whatever.
12    A.   Yes. 1 think I talked to — I remained               12         And then I did have — I don't recall
13   in the kitchen. There was an officer with me              13   between the time I started at the State's
14   while I was in the kitchen. And then I saw them           14   Attorney's office and when I, and Cory's death,
15 remove Cory's body. Carrying it down the steps              15   whether or not he had ever been a witness in a
16   from the kitchen and exit the house. And it was 16 case that I was assigned. I don't remember that.
17 shortly thereafter that Detective Baird met me in 17 Ultimately, he has been witnesses. I think those
18   the kitchen and talked with me.                           18   were all after the fact. But,1 don't know him
19 Q. And as we discussed earlier. Detective                   19   personally.
20 Baird interviewed you that day, the next day, and           20    Q. You were not social friends?
21   then about a month later, correct?                        21    A.   No.
22    A.   Yes. I think that was the extent of the             22    Q. Still not, even either before or after?
23   interviews.                                               23   You were not social fnends?
24    Q. And over time, you have reviewed those                24    A. The only interaction that I had with
25   statements, I assume?                                     25   Jeff Baird was that I worked out at the Y. And


Min-U-Script                            Area Wide Reporting and Video Conferencing                   (39)Pages 153 - 156
                                                      1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-1             Page 40 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET.ADAM GIBSON                                                                                        July 6,2018
                                               Page 157                                                   Rage 159

 1   Jeff worked out at the Y. And this would have        1 of the stuff with Erika Gomez was gone. But, we
 2 been well after Cory*s death. And Jeff also had        2    were still — I think there was still some court
 3 sons, and I can't remember their exact ages, about     3 proceedings on some stuff, not the divorce,
 4 the age of I think at least Lincoln. So,there          4 because that was done in September. And 1 think
 5   was some interaction. And I think one of them        5    we had suspicions that somehow maybe someone was
 6   played football.                                   6 involved.
 7         And then the only other interaction that     7  Q. She was behind it?
 8   1 had with Jeff is that shortly before my arrest,  8  A. Or —
 9   it was either July or August,I did, Christine and 9   Q. You wondered?
10   I were at a friend's house who was having kind of 10  A. Or possibly her daughter. And so we
11   a pool party. And Jeff and his wife, and I        11 reported that to the police. The police came.
12   believe her name is Deanna,arrived and sat down. 12 And we actually — it looked like something that
13   And Christine had a conversation with Deanna. I 13 was bought in a pet store. Limited number of pet
14   don't remember. 1 talked with Jeff. It wasn't     14 stores. And I think we called while they were
15   anything about anything speciflc.                 15 investigating. And learned from the manager that
16         And at that time Christine had her pie      16 there had been three young teenagers who had just
17   shop. And there was a discussion that I overheard 17 bought   a rat.
18   between Christine and Deanna,and Deanna ordered a 18  Q.   It wasn't a street rat?
19   couple of pies that evening.                      19   A. No. No. And so ~ and so then we left.
20         And then I believe it was the next day,     20 Let the police handle it. And later on 1 think
21   because Christine baked and was open on Saturday, 21      around 7 o'clock the officer that had been at the
22 she baked those pies and 1 went with her to            22   pie shop called and said hey, would you come here
23 deliver those. So that's the only other                23   and look at this video.
24 interaction. But,that was again was in 2014.           24       So we went to the pet store,looked at
25 Q. While we're on that topic, Larson you               25 the video, and there were three teenagers, one of

                                               Page 158                                                   Page 160

 1   beard at his deposition say something about          1 them was Darlene Steinkamp,Erika Gomez's
 2   somebody had done something to her pie shop in        2 daughter, who was in there buying. She did not
 3   terms of putting like a rat or an animal ofsome       3   come into the store. It was her two friends. And
 4   type in there. What do you know about that?           4 then 1 think they were questioned. And I think
 5    A. That had occurred in,I can't remember             5 they were all issued, do not trespass. Do not go
 6 ifitwas July or August of 2014. That it was             6   back.
 7 that summer. I was actually in the pie shop at          7 Q. So,Erika Gomez was a student of yours
 8 the time. It was towards the end of the day.            8 at Quincy,right?
 9 Christine had a kitchen area, and then kind of a        9    A.   She was.
10   counter area. A couple of young teenagers walked 10  Q. And do you have denied, and I don't know
11   in. One was carrying a — I guess a coffee cup,   11 that there's anything to dispute that, that you
12   and they just ~ they weren't the typical         12 ever  had any relationship with her other than
13   customers that we,typically older people would   13 teacher/student  while Cory was still alive, right?
14 come in. And just you wouldn't see teenagers come 14         A. Correct. I did not have any
15   in and want to buy a pie.                          15 relationship with her.
16         So something was unusual about it. And       16  Q. And when did the two of you begin to
17   they left, and then I commented to Christine that, 17 have a romantic relationship?
18   that's weird. And I'm not even sure Christine      18  A. The first time that we engaged in any
19   came out. And then shortly thereafter there's a 19 talk outside the classroom was at a bar/nightclub
20   small rat scurrying in the corner, which seemed 20 in Quincy. I believe it was in August of 2006.
21   very unusual.                                        21    Q. And is that when you started dating?
22        . And so we — 1 guess decided that              22    A. 1 think we went on some dates shortly
23 they must have left the rat. And we reported that 23 thereafter. 1 don't remember how quickly.
24 to the police. It was very bothersome. It was     24  Q. You remembered her from your class?
25 time that — it was after the divorce. We — most   25  A. I didn't immediately remember her from


M in-L-Script                     Area Wide Reporting and Video Conferencing                    (40)Pages 157 - 160
                                                 1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-1              Page 41 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                               Page 161                                                   Page 163

 1 my class. Actually,1 thought she was someone           1    advocates, military lawyers. And she said that
 2 else. But,then she explained that she was from         2    her husband was a lawyer.
 3 my class. And then it was obvious that she was         3          And we talked about it, and we agreed,I
 4 from my class.                                         4    decided, well, I'll apply. 1 don't know that I
 5  Q. And when did you get married?                      5    really thought that at my age, which was 391
 6  A. We got married June of2008,1 believe.              6    think, that they would want me. But,I
 7  Q. And you divorced, correct?                         7    interviewed. I did all the physicals. And they
 8    A.   Correct.                                       8    said absolutely. We want you to become an
 9    Q. And when was that?                               9    officer. So,1 joined the Illinois Army National
10    A. We separated in December of 2012. And            10   Guard as a commissioned officer.
11 the divorce,judgment, was in September of 2013. 11           Q. Did you have to do basic training?
12  Q. And she -- and that marriage was not               12    A.   1 did. I was commissioned in 2009. 1
13 perfect? Correct?                                      13   did the standard one weekend a month. But,1
14    A.   Correct.                                    14      wasn't certified as a judge advocate until I
15 Q. And the two of you had many                      15      completed basic training. My basic training
16 disagreements and fights?                           16      consisted of two weeks at Fort Lee, Virginia.
17    A. 1 don't know if we had many                   17      Immediately after that, ten weeks in
18   disagreements and fights. I mean, we did disagree 18      Charlottesville, Virginia, at judge advocate
19   on some key issues. Most ofthem centered around 19        basic. And then five weeks immediately after that
20   her role in my sons and my daughter's life. And 20        at Fort Benning for they called it direct
21   how she treated them.                             21      commission course. It's very similar to an
22    Q. At some point in time she accused you of      22      officer basic leadership course. And I completed
23   some kind of a physical assault, correct?         23      aU of that in — 1 started in July, and completed
24    A. Yes,she did.                                     24   that in November of 2010.
25    Q. And you became a member ofthe military           25    Q. So, did you take a leave of absence from

                                               Page 162                                                   Page 164

 1 at some point, right?                                   1 the State's Attorney's office?
 2    A.   Correct.                                        2    A.   I did.
 3    Q. When was that?                                    3    Q. And who was taking care of your kids?
 4    A.   I was commissioned a first lieutenant in        4    A. Erika remained in Quincy and took care
 5   November of 2009.                                     5   of the children.
 6    Q. You enlisted?                                     6    Q. So,Erika was a member of the National
 7    A.   No. I was a direct commission as an             7   Guard?
 8   officer in the Illinois Army National Guard in        8    A.   Yes.
 9   November of 2009.                                     9    Q. What were the responsibilities, once you
10    Q. I don't know, how does that happen, that         10   became a commissioned officer?
11   you get commissioned to be an officer in the         11     A. 1 was assigned to TDS,or trial defense
12   National Guard?                                      12   service, which was a component, newly formed
13  A. To become an officer in our military,              13   component in the Guard. But it had been in the
14 specifically the Army, you either have to go to        14   regular Army, which is the best way to describe
15 West Point, go to — graduate and become an             15   it, was essentially the public defender for
16 officer through ROTC. Become an officer through        16   soldiers who are in trouble. It wasn't
17   officer candidate school. Or receive a direct        17 income-based. It was,if you got in trouble with
18   commission. 1 received a direct commission.          18 your command,you should have representation. It
19  Q. How did that come about?                      19 should be independent representation,independent
20  A. Erika had returned from a recruiting          20 of the command.
21 event where they were trying to convince enlisted 21       And so it was something that was
22 soldiers to become officers. When she returned, 22 separated. We reported to TDS. We didn't report
23 and this was in 2008,she said that she had        23 to anyone else in the National Guard. That way,
24 engaged in that conversation with someone who had 24        we could maintain our commitment or loyalty to the
25   mentioned that they were in need ofjudge             25   soldier. And avoid even the perception that


Min-L-Script                      Area Wide Reporting and Video Conferencing                    (41)Pages 161 -164
                                                 1-800-747-6789
